EXHIBIT B
     Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 1 of 45 PageID #: 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NEW YORK

_______________________________________________
JAMES CHOI and 165 GREGORY ROAD                                     Civil Action No.: 1:19-cv-3875
ASSOCIATES, LLC, individually and derivatively on
behalf of 37 PARSONS CAPITAL ADVISORS LLC                           COMPLAINT AND
and MY CAPITAL INVESTMENT LLC,                                      DERIVATIVE CLAIMS

                              Plaintiffs,

                -against-

37 PARSONS REALTY LLC, ANTONIO WONG a/k/a
ANTONIO WONG, JR., WONG REAL ESTATE
CONSULTANCY LLC a/k/a WRE CONSULTANCY,
YAN S. FOK, MING YI CHEUNG,
JAY LAU, LAU & ASSOCIATES P.C., JOHN and
JANE DOES 1-50, and ABC ENTITIES 1-50,

                        Defendants.
_______________________________________________

       Plaintiffs JAMES CHOI and 165 GREGORY ROAD ASSOCIATES, LLC, individually

and derivatively on behalf of 37 PARSONS CAPITAL ADVISORS LLC and MY CAPITAL

INVESTMENT LLC, by and through their attorneys Cohen, LaBarbera & Landrigan, LLP, make

their complaint and allege as follows:

                                JURISDICTION AND VENUE

   1. This is a civil action arising under certain provisions of federal law, including without

       limitation the Racketeer Influenced and Corrupt Organizations Act, and because this action

       arises under the laws of the United States, this Court has original subject matter jurisdiction

       under such provisions of law as include without limitation 28 U.S.C. §1331 and

       supplemental jurisdiction over any and all state law claims forming part of the same case

       and controversy under such provisions of law as include without limitation 28 U.S.C.

       §1367.
     Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 2 of 45 PageID #: 2



  2. This Court has personal jurisdiction over all Defendants because all or some Defendants

      are domiciled in the State of New York, all Defendants transact business within the State

      of New York, and all Defendants have sufficient minimum contacts with the State of New

      York.

  3. Venue lies in the Eastern District of New York pursuant to 28 U.S.C. §1391 because all

      Defendants are located in the Eastern District of New York, a substantial part of the events

      or omissions giving rise to this action occurred in the Eastern District of New York, and

      this action involves a dispute over the rights, title, and interest to a parcel of real property

      located in the Eastern District of New York.

                                         THE PARTIES

4.    Plaintiff James Choi (hereinafter “Choi”) is a natural person of full age residing within the

      State of New York.

5.    Plaintiff 165 Gregory Road Associates LLC (hereinafter “165 GRA”) is a limited liability

      company organized under the laws of the State of New York, having an address of 40

      Matthews Street, Suite 203, Goshen, New York 10924. At all relevant times, Plaintiff Choi

      (whether individually and/or as trustee of a trust) is or was the member of Plaintiff 165

      GRA.

6.    Plaintiff 37 Parsons Capital Advisors LLC, (hereinafter “37 PCA”) a limited liability

      company organized under the laws of the State of New York and having an address of 136-

      20 38th Avenue, 3A-106, Flushing, New York, 11354, brings suit derivatively by its

      member 165 GRA.




                                                 2
      Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 3 of 45 PageID #: 3



7.     Plaintiff My Capital Investment LLC, (hereinafter “MCI”) a limited liability company

       organized under the laws of the State of New Jersey, having an address of 7483 SW 24 St.

       Ste.101, Miami, Florida 33155, brings suit derivatively by its member 37 PCA.

8.     Defendant 37 Parsons Realty LLC (hereinafter “37 PR”) is a limited liability company

       organized under the laws of the State of New York, having an address of 157-05 Cross

       Island Parkway, Whitestone, New York, 11357.

9.     Defendant Antonio Wong a/k/a Antonio Wong, Jr. (hereinafter “Wong”) is a natural person

       of full age having a last known address of 3544 28th St., 4C, Astoria, New York 11106.

10. Defendant Wong Real Estate Consultancy LLC a/k/a WRE Consultancy, LLC (hereinafter

       “WRE”) is a limited liability company organized under the laws of the State of New York,

       having an address of 42-11 Kissena Blvd., Flushing, New York 11355.

11. Defendant Yan S. Fok (hereinafter “Fok”) is a natural person of full age having a last

       known address of 141-05 Holly Ave., Flushing, New York 11355.

12. Defendant Ming Yi Cheung (hereinafter “Cheung”) is a natural person of full age having

       a last known address of 6004 84th St., Middle Village, New York 11379.

13. Defendant Jay Lau (hereinafter “Lau”) is a natural person of full age having a last known

       address of 134 Rockaway Avenue, Garden City, New York, 11530.

14.    Defendant Lau & Associates P.C. (hereinafter “L&A”) is a professional corporation

       organized under the laws of the State of New York, having an address of 133-47 Sanford

       Avenue, Unit C1E, Flushing, New York, 11355.

15. Defendants John and Jane Does 1-50 are natural persons to be identified hereafter and

       against whom Plaintiffs reserve all rights to assert such claims as they deem advisable upon

       further investigation and discovery.



                                                3
       Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 4 of 45 PageID #: 4



 16. Defendants ABC Entities 1-50 are legal persons to be identified hereafter and against

        whom Plaintiffs reserve all rights to assert such claims as they deem advisable upon further

        investigation and discovery.

                                FACTUAL BACKGROUND

The Defendants present a purported business opportunity to Plaintiffs Choi and 165 GRA:

 17. Choi is the sole member of 165 GRA.

 18. At a time shortly before the events alleged in this Complaint, Choi made the acquaintance

        of Defendant Wong.

 19. For the relevant periods described in this Complaint, Wong was acting as the agent of his

        co-Defendants and assisted them in wrongfully obtaining Plaintiffs’ property as part of an

        enterprise existing for the purpose of committing such racketeering and fraudulent actions

        against numerous victims, including but not limited to the Plaintiffs, as described herein

        and in the sworn statements made by others of the Defendants’ victims.

 20. Wong represented to Choi that he and his associates were real estate developers and

        investors.

 21. Wong offered Choi that he join them in a new investment opportunity in real property

        (hereinafter the “Project”.)

 22.    The Project included the purchase of a property located at and commonly known as 37-05

        Parsons Boulevard, Flushing, New York in the County of Queens (hereinafter the

        “Property.”)

 23. Wong presented to Choi an “Acquisition and Development Plan,” a true and accurate copy

        of which is annexed hereto and made part hereof as EXHIBIT A, regarding the Property.

 24. The Acquisition and Development Plan stated, inter alia, as follows:



                                                 4
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 5 of 45 PageID #: 5



       a.   That the Project would require a total investment of $13,000,000.00;

       b.   That the Property could be “flipped” to a developer after one year at a potential

            profit of $10,000,000.00;

       c.   That in the alternative the Property could be developed into a new condominium in

            three years at a potential profit of $36,800,000.00;

       d.   That Defendants projections were reasonable based on comparable properties and

            projects;

       e.   That the seller of the Property was presently in contract to sell the Property for

            $10,000,000.00;

       f.   That Defendants had an opportunity to purchase the controlling interest,

            specifically 99.99% of the membership interests thereto, in MCI, the entity which

            had a contract to purchase the Property, for $3,000,000.00;

       g.   That Wong had secured a bridge financing commitment for up to $8,000,000.00 for

            the purchase of the Property;

       h.   That the Defendants had $1,000,000.00 in cash on hand; and

       i.   That Wong proposed to raise the remaining $4,000,000.00 needed by accepting

            investments in $500,000.00 shares.

25. A true and accurate copy of the purported contract dated August 27, 2015 to purchase the

     Property from Community Homes Housing Development Fund Company, Inc. by MCI as

     provided by Defendants to Plaintiffs (hereinafter the “Real Property Contract”) is annexed

     hereto and made part hereof as EXHIBIT B.

26. The terms of the Real Property Contract do not permit an assignment of the Contract.




                                              5
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 6 of 45 PageID #: 6



27. Wong provided to Plaintiff Choi an “Investment Portfolio Overview” and “Brochure” a

     true and accurate copy of which are annexed hereto and made part hereof as EXHIBIT C,

     for an entity called WRE Consultancy, LLC.

28. Upon information and belief, WRE Consultancy, LLC is a trade name or fictitious name

     for Defendant Wong Real Estate Consultancy LLC. For purposes of this Complaint, WRE

     Consultancy, LLC and Wong Real Estate Consultancy, LLC are presumed to be one and

     the same and are herein referred to as “WRE.”

29. Said Investment Portfolio Overview purports to demonstrate that WRE was engaged in

     significant development projects (hereinafter the “Portfolio Projects”) in Manhattan

     contemporaneously to The Defendants’ proposal of the Project to Choi.

30. The Portfolio Projects include the following properties: 88 Leonard Street, New York, New

     York; 305 West End Avenue, New York, New York; 10 West 65th Street, New York, New

     York; 265-7 Broadway, New York, New York; 540-550 West 38th Street, New York, New

     York; 799 Broadway, New York, New York; 1800 Park Avenue, New York, New York;

     and 37 Union Square West, New York, New York.

31. True and accurate copies of contemporaneous news publications which name the true

     participants in the Portfolio Projects and contradict numerous representations within the

     Investment Portfolio Overview are annexed hereto and made part hereof as EXHIBIT D.

32. Upon information and belief, none of the Defendants ever materially participated in any

     portion or filled any role in the development of the Portfolio Projects.

33. The Investment Portfolio Overview contained false and misleading statements or

     implications intended to give Choi the false belief or impression that the Defendants were

     legitimate real estate development businesses and businessmen.



                                               6
     Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 7 of 45 PageID #: 7



 34. The Investment Portfolio Overview contained false and misleading statements or

      implications intended to give Choi the false belief or impression that the Defendants were

      more sophisticated parties than was true.

 35. The Investment Portfolio Overview contained false and misleading statements or

      implications intended to give Choi the false belief or impression that the Defendants were

      more reputable than was true.

 36. The Investment Portfolio Overview contained false and misleading statements or

      implications intended to give Choi the false impression that Choi could trust the Defendants

      with his investment.

 37. In addition or in the alternative, the Investment Portfolio Overview intentionally overstates

      the involvement of Defendants in the Portfolio Projects with the purpose of causing Choi

      and/or others to believe that Defendants were more experienced, sophisticated,

      trustworthy, and well-funded than was true.

 38. The Investment Portfolio Overview caused Plaintiffs to believe that said Defendants were

      legitimate and more reputable, more trustworthy, more sophisticated, and more suitable for

      investment than was the truth.

 39. Plaintiffs were reasonable in arriving at such belief due to the extensive, deliberate lengths

      by said Defendants to lead Plaintiffs to such beliefs as recited above.

Plaintiffs Choi and 165 GRA enter what they believe to be a business relationship with
Defendants:

 40. Because of Defendants’ persuasive sales pitch and false statements, Plaintiff Choi chose to

      invest $500,000.00 in the Project through Plaintiff 165 GRA.

 41. Plaintiff Choi’s investment was structured as a $500,000.00 capital contribution by

      Plaintiff 165 GRA, as a member, to 37 PCA.

                                                7
       Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 8 of 45 PageID #: 8



    42. A true and accurate copy of the “Initial Contributions of the Members” of 37 PCA as

         provided to Plaintiffs by Defendants is annexed hereto and made part hereof as EXHIBIT

         E.

    43. The Initial Contributions of the Members states that Plaintiff 165 GRA is a member of 37

         PCA.

    44. The Initial Contributions of the Members states that Defendants WRE, Fok, and Cheung,

         as well as Manhai Wong, Zheng Wang, Yang Fan, Shi Meng Huang, YPA Management

         Holdings, LLC, and Jimmy Li also made capital contributions to of $500,000.00 each into

         37 PCA.

    45. 37 PCA was organized under the laws of the State of New York on or about October 25,

         2015.

    46. The address for process for 37 PCA provided to the Department of State is Wong Real

         Estate Consultancy, LLC, 136-20 38th Avenue, 3A-106, Flushing, New York 11354.

    47. 37 PCA then purportedly purchased 99.99 percent of the membership interests of MCI for

         $3,000,000.00.

    48. A true and accurate copy of the Membership Interest Purchase Agreement dated

         “November ___, 2015” to purportedly purchase the 99.99 percent of the membership

         interests of MCI as provided by Defendants to Plaintiffs is annexed hereto and made part

         hereof as EXHIBIT F.1




1
  Plaintiffs are not in possession of the fully countersigned copies of certain exhibits hereto because
Defendants refused to provide them to Plaintiffs, including documents signed by one or more of
the Plaintiffs and to which Plaintiffs were entitled under the law, but upon information and belief,
all such exhibits were either fully countersigned and/or confirmed by the course of conduct of the
Defendants.
                                                  8
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 9 of 45 PageID #: 9



49. Defendants advised Plaintiffs that the $3,000,000.00 purchase of 99.99 percent of the

     membership interest was paid as consideration for 37 PCA’s obtaining the value of the

     Real Property Contract held by MCI.

50. Defendants advised Plaintiffs that purchasing 99.99% of the membership interest in MCI

     was necessary because 37 PCA’s Real Property Contract was not assignable.

51. Plaintiffs sent their $500,000.00 capital contribution to 37 PCA by sending such funds to

     Defendants Lau and L&A to be held in escrow until such funds were to be used to pay the

     sellers of the Property the remaining balance owed them at the closing.

52. A true and accurate copy of the bank wire instructions emailed from an employee of Lau

     and L&A providing to Plaintiffs to send said funds is annexed hereto and made part hereof

     as EXHIBIT G.

53. Thereafter, the Defendants ceased all communications with Plaintiffs.

54. Based upon the Defendants’ series of misrepresentations, Plaintiff Choi was left believing

     that he, through Plaintiff 165 GRA, was a member of 37 PCA, which in turn owned 99.99

     percent of MCI, which in turn owned the Property, purchased for $10,000,000.00 and being

     held for investment, with anticipated profits to be realized after a few years.

55. Notwithstanding Defendant Lau’s duties to Plaintiffs as attorney and escrow agent, the

     Defendants Lau and L&A released Plaintiffs’ funds to the Defendants without authority.

56. Notwithstanding the representations of the Defendants, they used Plaintiffs’ funds to

     purchase the Property in the name of their own entity for their own use and gain and to the

     Plaintiffs’ injury.




                                               9
    Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 10 of 45 PageID #: 10



 57. Notwithstanding the provisions of the agreements entered between Plaintiffs and

       Defendants, the Defendants used Plaintiffs’ funds to purchase the Property in the name of

       their own entity for their own use and gain and to the Plaintiffs’ injury.

Plaintiffs discover Defendants fraud and other breaches of duties and obligations:

 58. After Plaintiff Choi had not heard from Defendants for some time, be began to become

       concerned that Defendants were not dealing honestly with him.

 59. Accordingly, counsel for Choi sent repeated emails to Defendants Lau and L&A seeking

       information regarding the status of the Project and copies of documents confirming the

       status of the Project.

 60. In response to Choi’s inquiries, Defendants Lau and L&A knowingly and intentionally

       misrepresented the status of the Project to Choi and deliberately concealed the true status

       of the Project.

 61. Eventually, counsel for Choi searched the public record for any records of a conveyance

       of the Property to confirm whether or not the Defendants had purchased the Property as

       planned under the Project.

 62. Counsel for Choi then discovered that the Property had been purchased but not by MCI.

 63. As agreed by the parties, MCI, which was owned by Plaintiff 37 PCA, was to purchase the

       Property.

 64. Instead, Defendant 37 PR purchased the Property. A true and accurate copy of the Deed

       transferring the property from the seller to 37 PR is annexed hereto and made part hereof

       as EXHIBIT H.




                                                10
      Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 11 of 45 PageID #: 11



    65. The operating agreement of 37 PR, a true and accurate copy of which is annexed hereto

         and made part hereof as EXHIBIT I, was sent to Plaintiff’s counsel, presumably in error,

         by Defendants Lau and L&A.

    66. Pursuant to the operating agreement of 37 PR, the members of that entity are Kevin Zhang,

         Man Chung Wong, Henry Yau, and the Defendants Fok and Cheung.

    67. All or some of the members of 37 PR, including without limitation Fok and Cheung, are

         or were members of Plaintiff 37 PCA.

    68. Those Defendants who were or are members of both 37 PR and 37 PCA owed the Plaintiffs

         the fiduciary duties of loyalty and care.

    69. Notwithstanding those fiduciary duties of loyalty and care, those Defendants who were or

         are members of both 37 PR and 37 PCA breached those duties by contriving to cut Plaintiffs

         out of the deal that Plaintiffs had not only agreed and entered into a partnership to purchase

         together but even used the funds Plaintiffs provided to purchase the Property.

Defendants’ other victims:

    70. In addition to the unlawful acts by Defendants against Plaintiffs, including but not limited

         to those alleged in the instant Complaint, the Defendants have practiced other and similar

         unlawful acts against other persons and parties, hereinafter referred to as the “Other

         Aggrieved Parties”)2, including but not limited to the following.

    71. According to a verified complaint by Great Wall Realty Corp., Defendant Wong and others

         committed fraud by, inter alia, obtaining loans secured by properties not owned by

         Defendant Wong by fraudulently prepared documents. True and accurate copies of the



2
  Nothing alleged or incorporated herein shall be construed as an admission by Plaintiffs regarding
any priority of claim by any Other Aggrieved Party to any money or property, including without
limitation the Property.
                                                     11
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 12 of 45 PageID #: 12



     verified complaint and verified third-party complaint are annexed hereto and made part

     hereof as EXHIBIT J. Said action resulted in Defendant Wong giving a Confession of

     Judgment for the sum of $5,000,000.00 dollars. A true and accurate copy of Wong’s

     Affidavit of Confession of Judgment and Judgment by Confession is annexed hereto and

     made part hereof as EXHIBIT K, the provisions of which are hereby incorporated by

     reference.

72. According to a verified complaint, Defendants Wong, WRE, and others, including Wong’s

     associate Jimmy Li, committed fraud, deceptive trade practices, and other tortious and

     unlawful acts against Xiao Dong Chen and Yan Jie Huang, including but not limited to

     holding themselves out to be real estate investors, taking Chen and Huang’s money on the

     pretext of assisting them in investing in real estate, and then unlawfully taking the

     plaintiffs’ money and refusing to return same. The plaintiffs also allege that the defendants’

     attorneys unlawfully released plaintiffs’ money directly to defendants without

     authorization. A true and accurate copy of the summons and verified complaint is annexed

     hereto and made part hereof as EXHIBIT L, the allegations of which are hereby

     incorporated by reference.

73. In two separate actions, various plaintiffs have made verified complaints that Defendants

     Lau and L&A and others have unlawfully released plaintiffs’ money held in escrow by

     Defendants Lau and L&A to other parties, including without limitation Defendant Wong

     and his associated entities at the direction of parties who thereafter absconded with the

     plaintiffs’ money, including without limitation Defendant Wong and his associated entities.

     A true and accurate copy of the summonses and verified complaints are annexed hereto

     and made part hereof as EXHIBITS M and N, the allegations of which are hereby



                                              12
    Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 13 of 45 PageID #: 13



       incorporated by reference. The repeated instances of Lau and L&A’s losing their clients

       money deposited with them in escrow in instances of Defendant Wong’s involvement

       forces Plaintiffs to conclude that Lau and L&A were materially participating in or aiding

       and abetting the Defendants’ defrauding of Plaintiffs and the Other Aggrieved Parties.

 74. According to a verified complaint, Defendants Wong and WRE and others (including

       Manhai Wong and a “Sissy Yan Fok,” believed to be Defendant Fok), converted

       $1,500,000.00 as the result of a scheme to defraud the plaintiffs in that action including but

       not limited to by to holding themselves out to be real estate investors, taking the plaintiffs’

       money on the pretext of assisting them in investing in real estate, and then unlawfully

       taking the plaintiff’s money and refusing to return same. A true and accurate copy of the

       verified complaint is annexed hereto and made part hereof as EXHIBIT O, the allegations

       of which are hereby incorporated by reference.

 75. Finally, according to a verified complaint by Wing Fung Chau and Flushing Parsons 888

       LLC, Defendant 37 PR accepted $500,000.00 from them as a down-payment for the

       purchase of the Property and subsequently disappeared. A true and accurate copy of the

       verified complaint is annexed hereto and made part hereof as EXHIBIT P, the allegations

       of which are hereby incorporated by reference.

Alter ego:

 76. The individual Defendants (other than Defendant Lau) exercised complete domination and

       control over the various entities involved in their scheme, including without limitation by

       disregarding the provisions of the governing instruments of said entities and moving funds

       from capital accounts, contractual rights, and property from one entity to another for the

       purpose of defrauding the Plaintiffs and taking Plaintiffs’ money to apply it for their own



                                                 13
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 14 of 45 PageID #: 14



       use and gain at the expense of and injury to Plaintiffs and thereby committed a fraud and/or

       other wrongs against the Plaintiffs and thus abused the privilege of doing business in the

       corporate form.

 77. The Defendant Lau exercised complete domination and control over the Defendant L&A,

       including without limitation by wrongfully releasing and/or taking escrow funds held by

       L&A, notwithstanding the legal obligations of L&A to hold such funds in an attorney trust

       account, and thereby took Plaintiffs’ money to apply it for his and/or his co-Defendants’

       own use and gain at the expense of and injury to Plaintiffs and thereby committed a fraud

       and/or other wrongs against the Plaintiffs and thus abused the privilege of doing business

       in the corporate form.

 78. Accordingly, the entities used by Defendants were mere alter egos of the individual

       Defendants, and their corporate forms should be disregarded in assigning liability to the

       individual Defendants.

                   AS AND FOR A FIRST CAUSE OF ACTION
                             (18 U.S.C. § 1961 et seq.
     Racketeer Influenced and Corrupt Organizations Act as to All Defendants)

 79. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

Factual allegations common to all RICO Counts:

 80. Upon information and belief, for all relevant periods, Defendant Wong was acting as the

       agent of each and all his co-Defendants and as the “front man” of their association as part

       of an enterprise existing for the purpose of committing such racketeering and fraudulent

       actions against numerous victims, including but not limited to the Plaintiffs, as described

       herein and in the sworn statements made by others of such Defendants’ victims.




                                                  14
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 15 of 45 PageID #: 15



 81. Defendants’ RICO violations affected interstate commerce and were effected by the use of

      the mails, wires, and/or other instrumentalities of interstate commerce.

Plaintiffs’ Standing Under RICO:

 82. Plaintiffs are persons within the meaning of 18 U.S.C. §§1961(3) and 1962.

 83. Plaintiffs have sustained an injury to their business or property by the conduct constituting

      Defendants’ RICO violations as alleged and demonstrated throughout this Complaint.

 84. The Defendants’ RICO violation did in fact cause Plaintiffs’ injuries as the direct, intended

      result of the Defendants’ scheme to defraud the Plaintiffs as alleged and demonstrated

      throughout this Complaint.

 85. The Defendants’ RICO violation proximately caused Plaintiffs’ injuries as the direct,

      intended result of the Defendants’ scheme to defraud the Plaintiffs as alleged and

      demonstrated throughout this Complaint.

Culpable Persons:

 86. Defendant Wong as natural person is a person within the meaning of 18 U.S.C. §1961(3).

 87. Defendant WRE as a limited liability company is a person within the meaning of 18 U.S.C.

      §1961(3).

 88. Defendant 37 PR as a limited liability company is a person within the meaning of 18 U.S.C.

      §1961(3).

 89. Defendant L&A as a professional corporation is a person within the meaning of 18 U.S.C.

      §1961(3).

 90. Defendant Lau as natural person is a person within the meaning of 18 U.S.C. §1961(3).

 91. Defendant Fok as natural person is a person within the meaning of 18 U.S.C. §1961(3).

 92. Defendant Cheung as natural person is a person within the meaning of 18 U.S.C. §1961(3).



                                               15
    Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 16 of 45 PageID #: 16



Scienter:

 93. The Defendants intended to obtain Plaintiffs’ property by means of materially false or

       fraudulent pretenses or representations.

 94. The Defendants’ intent is evidenced by such examples as include without limitation

       Wong’s preparing and presenting the Investment Portfolio Overview and other false

       marketing materials to Plaintiffs on behalf of himself and WRE, making the materially

       false representations to Plaintiffs as described above, refusing to provide documents

       relevant to the Project and Plaintiffs’ investment, and practicing similar schemes on the

       Other Aggrieved Parties.

 95. 37 PR intended to obtain Plaintiffs’ property by means of materially false or fraudulent

       pretenses or representations.

 96. 37 PR’s intent is evidenced by such examples as include without limitation its wrongfully

       taking Plaintiffs’ funds without permission or authority to purchase the Property and

       concealment of its malfeasance from Plaintiffs.

Racketeering Activity—18 U.S.C. §1341, 18 U.S.C. §1343, and 18 U.S.C. §1344:

 97. The Defendants conspired and participated in the commission of one or more racketeering

       activities within the definition of 18 U.S.C. §1961(1), including without limitation mail

       fraud, wire fraud, and financial institution fraud.

 98. Specifically, Defendants Wong and WRE, on behalf of themselves and the other

       Defendants, committed mail and/or wire fraud by his making false representations to

       Plaintiffs by means of the mails and/or electronic mails, including without limitation

       representations regarding the purpose and status of the Project.




                                                  16
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 17 of 45 PageID #: 17



99. Further, Defendants Wong and WRE, on behalf of themselves and the other Defendants,

     committed mail and/or wire fraud by making use of the mails and/or electronic mail to

     provide Plaintiffs documents, including without limitation contracts, operating agreements,

     due diligence packages, and other documents intended for and used to present Defendants’

     fraudulent scheme as a legitimate project and deceive Plaintiffs so that Defendants could

     obtain Plaintiffs’ money by false and fraudulent pretenses, representations, and promises.

100. By way of example but without limitation, on or about November 9, 2015 at 12:19 p.m.,

     Defendant Wong, purportedly on behalf of WRE, emailed Plaintiff Choi advising that Choi

     “join 37 Capital Parsons Advisors directly as part of the operating agreement . . . as an

     equal partner/member of the LLC.” This communication through the channels and

     instrumentalities of interstate commerce falsely promised and misrepresented to Plaintiff

     that Plaintiff would become a partner in the Project and the entity to own the Property in

     furtherance of the Defendants’ scheme to defraud Plaintiffs by taking Plaintiffs’ money

     and use it for their own use and gain in purchasing for themselves the Property with the

     use of Plaintiffs’ money.

101. By way of additional example but without limitation, on or about November 11, 2015 at

     11:55 a.m. Defendant Wong emailed Plaintiff Choi proposing they meet at Wong’s office

     to sign an operating agreement and attached a proposed operating agreement for Plaintiff

     Choi to sign. This communication through the channels and instrumentalities of interstate

     commerce falsely promised and misrepresented to Plaintiffs that Plaintiffs would become

     a partner in the Project and the entity to own the Property in furtherance of the Defendants’

     scheme to defraud Plaintiffs by taking Plaintiffs’ money and using it for their own use and

     gain in purchasing for themselves the Property with the use of Plaintiffs’ money.



                                              17
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 18 of 45 PageID #: 18



102. Still further, Defendants Wong, WRE, Lau, and L&A, on behalf of themselves and the

     other Defendants, committed mail, wire, and/or financial institution fraud by using the

     mails, electronic mail, and/or other instrumentalities of interstate commerce to fraudulently

     induce the release of Plaintiffs’ money from the custody of one or more financial

     institutions by Defendants Lau and L&A so that Defendants could obtain Plaintiffs’ money

     by false and fraudulent pretenses, representations, and promises.

103. The Defendants then used Plaintiffs’ money to enrich themselves and their enterprise by

     using it to purchase property in the name of 37 PR, of which Defendants Fok and Cheung

     are members.

104. Based on the foregoing, the Defendants devised and/or intended to devise one or more

     schemes or artifices to defraud Plaintiffs and others.

105. Based on the foregoing, the Defendants devised and/or intended to devise one or more

     schemes or artifices for obtaining money or property by means of false or fraudulent

     pretenses, representations, or promises.

106. Based on the foregoing, the Defendants did or could have reasonably foreseen the use of

     the mails in furtherance of their schemes or artifices to defraud Plaintiffs.

107. Based on the foregoing, the Defendants did in fact use the mails in furtherance of their

     schemes or artifices to defraud Plaintiff.

108. Based on the foregoing, the Defendants transmitted or caused to be transmitted by means

     of wire, radio, and/or television communication in interstate or foreign commerce, writings,

     signs, signals, pictures, and/or sounds for the purpose of executing such scheme or artifice.




                                                18
    Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 19 of 45 PageID #: 19



 109. Based on the foregoing, the Defendants knowingly executed or attempted to execute a

       scheme or artifice to obtain Plaintiffs’ property under the custody or control of a financial

       institution by means of false or fraudulent pretenses, representations, or promises.

Pattern of Racketeering:

 110. The Defendants committed not less than two acts of racketeering activity, one or more of

       which occurred within ten years after the commission of a prior act of racketeering.

 111. First, the Defendant Wong committed the predicate acts of racketeering activity as alleged

       in detail above.

 112. Next, as reported in a sworn statement, See Exhibit J, Defendant Wong committed two acts

       of racketeering, in addition to the acts of racketeering he perpetrated against Plaintiffs as

       alleged herein, by committing financial institution fraud against Other Aggrieved Parties

       by falsely obtaining millions of dollars from the custody and control of financial

       institutions, including without limitation $1,100,000.00 from Wisdom Ventures LLC and

       Bloomingdale Drive Funding Co. on or about July 26, 2012 and $2,500,000.00 from

       Quontic Bank on or about January 9, 2013.

 113. In addition, as reported in a sworn statement, See Exhibit L, Defendants Wong and WRE,

       and others including Jimmy Li, committed several acts of racketeering against Other

       Aggrieved Parties in the form of mail and/or wire fraud by, inter alia, mailing bad checks

       in furtherance of a Ponzi scheme on May 25, 2016 and August 15, 2016, emailing a loan

       application in furtherance of a Ponzi scheme and a promissory note in furtherance of a

       Ponzi scheme on February 16, 2016.

 114. Still further, as reported in a sworn statement, See Exhibit O, Defendants Wong, WRE,

       Fok, and Manhai Wong committed several acts of racketeering against Other Aggrieved



                                                19
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 20 of 45 PageID #: 20



     Parties in the form of mail fraud, wire fraud and/or financial institution fraud by, inter alia,

     persuading Other Aggrieved Parties to wire $1,500,000.00 to an attorney escrow account

     as an investment in a purported real estate project and then subsequently inducing the

     attorneys to release the funds to themselves and others without authorization by the

     aggrieved parties and absconding with their money in a scheme beginning in September

     2014 through June 2016.

115. Yet again, as reported in two sworn statements, See Exhibits M and N, Defendants Wong

     and WRE committed several acts of racketeering against Other Aggrieved Parties in the

     form of mail fraud, wire fraud and/or financial institution fraud by, inter alia, persuading

     Other Aggrieved Parties to wire $500,000.00 to an attorney escrow account as an

     investment in a purported real estate project and then subsequently inducing the attorneys,

     namely the Defendants Lau and L&A, who were either aiding and abetting the scheme or

     fraudulently induced by Wong, to release the funds to himself and others without

     authorization by the aggrieved parties and absconding with their money.

116. The Defendants’ pattern of racketeering constitute a continuous and related series of acts

     forming a closed-ended scheme against the instant Plaintiffs, by unlawfully obtaining the

     Plaintiffs’ monies and using it for their own gain as part of their larger, open-ended scheme

     to defraud a continual parade of victims of schemes similar to the one perpetrated on the

     instant Plaintiffs and the plaintiffs in the above-cited cases. Further, the Defendants

     continue to hold, invest, and otherwise make use of Plaintiffs’ money as part of their

     ongoing enterprise and scheme and continuously harm Plaintiff as part of an ongoing

     enterprise.




                                               20
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 21 of 45 PageID #: 21



RICO Enterprise:

 117. The Defendants constitute a group associated in fact and involved in interstate commerce.

 118. The Defendants’ group functions to fulfill the purpose of, inter alia, deceiving innocent

      investors, including without limitation Plaintiffs and the Other Aggrieved Parties, into

      believing that they are bona fide, successful real estate developers; persuading said

      investors to wire their money for the purpose of purchasing real property to an attorney

      escrow account; inducing the escrow agent by fraud, or perhaps nefarious cooperation in

      the case of Defendant Lau and L&A, to release the escrowed money to the Defendants,

      whereupon they disappear and abscond with their victims’ money.

 119. The Defendants have various relationships among those associated with the enterprise,

      including without limitation that of limited liability company and member, as between 37

      PR and Fok and Cheung; attorney and client, as between Lau and L&A and one or more

      Defendants, including Wong; and repeat coconspirators, such as Wong, Jimmy Li, and

      Fok. The Defendants also have various relationships specific to the racketeering enterprise

      they comprise. For example, Wong and Jimmy Li appear to regularly act as the “front men”

      who find and solicit the victims, WRE poses as the large-scale developer by offering

      fraudulent promotional materials to the victims, Lau facilitates the fraudulent taking of the

      escrowed funds, and various single-purpose entities, such as 37 PR, function as the

      purported investment vehicle.

 120. This association in fact has gone on for years, swindling victim after victim, demonstrating

      a longevity sufficient to permit those associates to pursue the enterprise’s purpose, as

      described above.




                                               21
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 22 of 45 PageID #: 22



                                 Count One—§1962(a)

121. The Defendants as an ongoing enterprise received the income of the funds taken from

     Plaintiffs and other victims in acts of racketeering as described above and invested said

     income into real property, ostensibly owned in a partnership with their victims but in reality

     purchased by a different entity to the direct injury to the victims, including Plaintiffs.

122. As part of the ongoing enterprise, the Defendants use said real property for their profit, in

     the instant case apparently by taking a $500,000.00 down-payment from a third party for

     the sale of the Property and then disappearing with the money. See Exhibit P.

123. The Defendants received income in the form of Plaintiffs’ money from the above-described

     racketeering activity.

124. The Defendants used and invested such income in the establishment or operation of an

     enterprise which is engaged in, or the activities of which affect, interstate or foreign

     commerce.

125. The Defendants’ engagement in and effect on interstate commerce includes without

     limitation their use of the mails, electronic mail, and bank wires in furtherance of their

     racketeering activity.

126. Plaintiffs were injured by the investment of racketeering income including without

     limitation by the Defendants’ taking Plaintiffs’ money and any additional income derived

     therefrom and belonging to Plaintiffs and placing it in one or more real property

     investments beyond the reach of Plaintiff but for the intervention of this Court.

127. The Defendants accomplished the foregoing by the use of one or more racketeering

     activities within the meaning of 18 U.S.C. §1961(1) as described herein.




                                               22
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 23 of 45 PageID #: 23



128. The racketeering activity listed above constitutes a pattern of racketeering activity pursuant

     to 18 U.S.C. § 1961(5) as described herein.

129. As direct and proximate result of the Count I Defendant(s)’ racketeering activities and

     violations of 18 U.S.C. § 1962(a), Plaintiffs have been injured in their business and

     property including without limitation in that they have lost their $500,000.00 delivered to

     Defendants, the profits promised them by Defendants, their interest in the Property, and

     attorneys’ fees and costs.

130. Wherefore, Plaintiff requests that this Court enter judgment against the Defendants as

     follows: actual damages in an amount to be determined at trial but in any event not less

     than $1,500,000.00, treble damages, and attorney’s fees.

                                  Count Two—§1962(b)

131. Plaintiffs were injured by the acquisition of an interest or control over an enterprise.

132. The Defendants’ engagement in and effect on interstate commerce includes without

     limitation their use of the mails, electronic mail, and bank wires in furtherance of their

     racketeering activity.

133. The Defendants acquired and maintained interests in and control of the enterprise through

     a pattern of racketeering activity.

134. Specifically, the Defendants took the capital investments of the Plaintiffs, obtained by

     Defendants’ sending fraudulent documents and communications through the mails and/or

     electronic mail and their fraudulently inducing the releasing of funds from financial

     institutions, into one entity set up for that purpose and later took those funds unlawfully

     and used them to purchase properties in the name of one or more other entities controlled

     by the Defendants of which Plaintiff was not a member, and practiced variations of this



                                               23
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 24 of 45 PageID #: 24



     scheme upon other victims, and thereby invested the proceeds of their racketeering offenses

     against their victims and used said proceeds to acquire, maintain, and grow an enterprise

     engaged in racketeering.

135. The racketeering activity listed above constitutes a pattern of racketeering activity pursuant

     to 18 U.S.C. § 1961(5) as described herein.

136. The Defendants have directly and indirectly acquired and maintained interests in and

     control of the enterprise through the pattern of racketeering activity described above, in

     violation of 18 U.S.C. § 1962(b).

137. As direct and proximate result of the Defendants’ racketeering activities and violations of

     18 U.S.C. § 1962(b), Plaintiffs have been injured in their business and property including

     without limitation in that they have lost their $500,000.00 delivered to Defendants, the

     profits promised them by Defendants, their interest in the Property, and attorneys’ fees and

     costs.

138. Wherefore, Plaintiff requests that this Court enter judgment against the Defendants as

     follows: actual damages in an amount to be determined at trial but in any event not less

     than $1,500,000.00, treble damages, and attorney’s fees.

                                Count Three—§1962(c)

139. The Defendants as an association in fact comprise an enterprise engaged in and whose

     activities affect interstate commerce, including but limited to by use of the mails, electronic

     mails, and bank wires to fraudulently obtain the property of other and invest their victims’

     property in the enterprise by accumulating real property and engaging is similar schemes.

140. The Defendants are employed by or associated with the enterprise.




                                               24
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 25 of 45 PageID #: 25



141. The Defendants agreed to and did conduct and participate in the conduct of the enterprise’s

     affairs through a pattern of racketeering activity and for the unlawful purpose of

     intentionally defrauding Plaintiff.

142. Specifically, the Defendants took the capital investments of the Plaintiffs, obtained by

     fraudulent documents and communications sent through the mails and/or electronic mail

     and fraudulently induced the releasing of funds from financial institutions, into one entity

     set up for that purpose and later took those funds unlawfully and used them to purchase

     properties in the name of other entities controlled by the Defendants of which Plaintiff was

     not a member, and practiced variations of this scheme upon other victims, and thereby

     invested the proceeds of their racketeering offenses against their victims and used said

     proceeds to acquire, maintain, and grow an enterprise engaged in racketeering.

143. Pursuant to and in furtherance of their fraudulent scheme, The Defendants committed

     multiple related acts of racketeering as described above.

144. The acts set forth above constitute a pattern of racketeering activity pursuant to 18 U.S.C.

     § 1961(5) as described herein.

145. The Defendants have directly and indirectly conducted and participated in the conduct of

     the enterprise’s affairs through the pattern of racketeering and activity described above, in

     violation of 18 U.S.C. § 1962(c) as described above.

146. As direct and proximate result of the Defendants’ racketeering activities and violations of

     18 U.S.C. § 1962(c), Plaintiffs have been injured in their business and property including

     without limitation in that they have lost their $500,000.00 delivered to Defendants, the

     profits promised them by Defendants, their interest in the Property, and attorneys’ fees and

     costs.



                                              25
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 26 of 45 PageID #: 26



147. Wherefore, Plaintiff requests that this Court enter judgment against the Defendants as

     follows: actual damages in an amount to be determined at trial but in any event not less

     than $1,500,000.00, treble damages, and attorney’s fees.

                                Count Four—§1962(d)

148. As set forth above, the Defendants agreed and conspired to violate 18 U.S.C. § 1962(a) (b)

     and (c). Specifically, the Defendants conspired to take the capital investments of the

     Plaintiffs—after obtaining same by fraudulent documents and communications sent

     through the mails and/or electronic mail and by fraudulently inducing the releasing of funds

     from financial institutions—into one entity set up for that purpose and to take those funds

     unlawfully and use them to purchase properties in the name of other entities controlled by

     the Defendants of which Plaintiff was not a member, and practice variations of this scheme

     upon other victims, and thereby invest the proceeds of their racketeering offenses against

     their victims and used said proceeds to acquire, maintain, and grow an enterprise engaged

     in ongoing racketeering.

149. Plaintiffs were injured by an overt predicate act of racketeering in furtherance of the

     conspiracy.

150. This conspiracy is evidenced by the concerted actions taken by the Defendants and was

     intended to and did (1) use or invest income that was derived from a pattern of racketeering

     activity in an interstate enterprise (§ 1962(a)); (2) acquire or maintain interests in the

     enterprise through a pattern of racketeering activity (§ 1962(b)); and (3) conduct and

     participate in the conduct of the affairs of the enterprise through a pattern of racketeering

     activity (§ 1962(c)).




                                              26
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 27 of 45 PageID #: 27



151. The Defendants have intentionally conspired and agreed to directly and indirectly use or

      invest income that is derived from a pattern of racketeering activity in an interstate

      enterprise, acquire or maintain interests in the enterprise through a pattern of racketeering

      activity, and conduct and participate in the conduct of the affairs of the enterprise through

      a pattern of racketeering activity, as described herein.

152. The Defendants knew that their predicate acts were part of a pattern of racketeering activity

      and agreed to the commission of those acts to further the schemes described above.

153. Said conduct constitutes a conspiracy to violate 18 U.S.C.A. § 1962(a), (b) and (c), in

      violation of 18 U.S.C. § 1962(d).

154. As direct and proximate result of the Count IV Defendant(s)’ conspiracy, the overt acts

      taken in furtherance of that conspiracy, and violations of 18 U.S.C. § 1962(d), Plaintiffs

      have been injured in their business and property including without limitation in that they

      have lost their $500,000.00 delivered to Defendants, the profits promised them by

      Defendants, their interest in the Property, and attorneys’ fees and costs.

155. Wherefore, Plaintiff requests that this Court enter judgment against the Defendants as

      follows: actual damages in an amount to be determined at trial but in any event not less

      than $1,500,000.00, treble damages, and attorney’s fees.

                     AS AND FOR A SECOND CAUSE OF ACTION
                             (Fraud as to All Defendants)

156. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

157. For the relevant periods described in this Complaint, Wong was acting as the agent of his

      co-Defendants and assisted them in wrongfully obtaining Plaintiffs’ property as part of an

      enterprise existing for the purpose of committing fraudulent actions against numerous




                                                 27
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 28 of 45 PageID #: 28



     victims, including but not limited to the Plaintiffs, as described herein and in the sworn

     statements made by others of the Defendants’ victims.

158. Defendants made a representation to Plaintiffs that they were in the business of real estate

     development in projects in which in reality Defendants were not involved.

159. More specifically, Defendants made a representation to Plaintiffs that the Defendants

     would invest Plaintiffs’ money when in reality they intended and did take Plaintiffs’ money

     and use it for their own gain.

160. By way of example but without limitation, on or about November 9, 2015 at 12:19 p.m.,

     Defendant Wong, purportedly on behalf of WRE, emailed Plaintiff Choi a message which

     falsely promised and misrepresented to Plaintiff that Plaintiff would become a partner in

     the Project and the entity to own the Property in furtherance of the Defendants’ scheme to

     defraud Plaintiffs by taking Plaintiffs’ money and use it for their own use and gain in

     purchasing for themselves the Property with the use of Plaintiffs’ money.

161. The misrepresentations were material as evidenced by the fact that they effected the entire

     purpose of the transaction of the sale of interest in an entity intended to be and in fact

     ultimately drained of its capital accounts in order to purchase real property to enrich the

     tortfeasors.

162. The Defendants intentionally, knowingly, and willfully made the misrepresentations to

     Plaintiffs in order to defraud them as made evident by the elaborate ruse perpetrated on the

     Plaintiffs, including without limitation false marketing materials, a series of single-purpose

     entities, and so on.




                                              28
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 29 of 45 PageID #: 29



163. Defendants’ representations were untrue as evidenced by the fact that Plaintiffs’ money

     was used to purchase the property for a subset and/or different set of investors through a

     different entity than the entity into which the Plaintiffs invested.

164. Defendants knew the representations were untrue and, in addition or in the alternative,

     made the representation in reckless disregard for the truth of the representation as made

     evident by the very nature of their scheme as practiced upon the Plaintiffs.

165. Defendants made the representation with the intent to deceive Plaintiffs and for the purpose

     of inducing Plaintiffs to act upon it.

166. The Plaintiffs relied on the misrepresentations of the Defendants.

167. Plaintiffs were reasonable in arriving at such belief due to the extensive, deliberate lengths

     by said Defendants to lead Plaintiffs to such beliefs as recited above.

168. Defendants 37 PR, Lau, and L&A were aware of the fraud perpetrated against Plaintiffs by

     their co-Defendants and provided substantial assistance in the commission of the fraud.

169. Specifically, Defendants Lau and L&A clearly knew about and substantially assisted the

     fraud by contriving to release Plaintiffs’ funds from escrow under the false pretense that

     they were authorized to do so even though the funds were apparently delivered to and used

     by an entity in which Plaintiffs were not members to purchase the Property with an entity

     which did not have the contractual right to purchase the Property.

170. Defendant 37 PR clearly knew about and substantially assisted the fraud, and profited at

     Plaintiffs’ expense as a result of the fraud, by serving as the conduit for Plaintiffs’ money

     and by taking title to the Property to which it had no right.




                                               29
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 30 of 45 PageID #: 30



171. As the direct and proximate result of the Defendants’ misrepresentations, the Plaintiffs

      suffered damages in an amount to be determined at trial but in any event not less than

      $1,500,000.00.

172. Because Defendants’ misrepresentations were willful, wanton, and malicious, and were

      made in furtherance of a pattern of fraudulent schemes upon numerous victims and in aid

      of a racketeering organization, Plaintiffs are entitled to punitive damages.

                       AS AND FOR A THIRD CAUSE OF ACTION
                            (Conversion as to All Defendants)

173. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

174. Defendants, without authority, intentionally exercised and continue to exercise control over

      Plaintiffs’ property and thereby interfered with Plaintiffs’ right of possession.

175. Defendants received possession of the Plaintiffs’ property and thereafter, without authority,

      intentionally exercised control over it in such a manner as to interfere with Plaintiffs’ right

      of possession.

176. Specifically, the Defendants Wong, WRE, Fok, and Cheung took Plaintiffs’ money by false

      pretenses and kept that money to purchase the Property in the name of Defendant 37 PR

      for the Defendants’ own enrichment with an entity in which Plaintiffs’ have no ownership

      or other interest.

177. Defendants Lau and L&A unlawfully took Plaintiffs’ money out of escrow and delivered

      it to their co-Defendants, who then purchased the Property through 37 PR rather than 37

      PCA.

178. Defendants have thereby converted Plaintiffs’ property and are accordingly liable, inter

      alia, for its value.




                                                 30
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 31 of 45 PageID #: 31



                  AS AND FOR A FOURTH CAUSE OF ACTION
   (Breach of Fiduciary Duty as to Defendants WRE, Fok, Cheung, Lau, and L&A)

179. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

180. As co-members with Plaintiff 165 GRA, WRE, Fok, Cheung, Manhai Wong, Zheng Wang,

      Yang Fan, Shi Meng Huang, YPA Management Holdings, LLC, and Jimmy Li owed

      Plaintiff 165 GRA the fiduciary duties of loyalty and care.

181. Further, as escrow agents holding Plaintiffs’ money and as their purported attorneys,

      Defendants Lau and L&A owed Plaintiffs the fiduciary duties of loyalty and care.

182. Defendants’ fiduciary duties required that Defendants act in good faith and fair dealing

      with Plaintiffs and act in Plaintiffs’ best interests.

183. Defendants WRE, Fok, Cheung, and possibly others breached their fiduciary duties to

      Plaintiffs by engaging in a conspiracy to defraud Plaintiffs and by actively defrauding them

      as described above.

184. Defendants Fok, Cheung, and possibly others, breached their fiduciary duties to Plaintiffs

      by unlawfully taking the business opportunity of 37 PCA to buy the Property.

185. Defendants Fok, Cheung, and possibly others, breached their fiduciary duties to Plaintiffs

      by unlawfully taking the Plaintiffs’ capital contributions to 37 PCA and using those funds

      to purchase the Property through a new entity, 37 Parsons Realty, LLC, for themselves and

      others.

186. Defendants Lau and L&A breached their fiduciary duties to Plaintiffs by either negligently,

      recklessly, or intentionally releasing Plaintiffs’ funds out of escrow to be unlawfully be put

      to use by the other Defendants for their personal gain.

187. Based on the foregoing, the Defendants failed to act in good faith and fair dealing with

      Plaintiffs and to act in Plaintiffs’ best interests.

                                                  31
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 32 of 45 PageID #: 32



188. Further, the Defendants were required to make truthful and complete disclosures to

      Plaintiffs but did not; rather, the Defendants conspired to and did defraud the Plaintiffs as

      described above.

189. Defendant’s breach was a substantial factor in causing Plaintiffs to sustain damages. As

      the direct and foreseeable result of Defendant’s breach, Plaintiffs sustained damages in an

      amount to be determined at trial but in any event not less than $1,500,000.00.

                      AS AND FOR A FIFTH CAUSE OF ACTION
                    (Accounting as to Defendants WRE, Lau, and L&A)

190. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

191. WRE is the manager of 37 PCA.

192. Plaintiff 165 GRA is a member of 37 PCA.

193. Under the terms of the operating agreement and/or the New York Limited Liability

      Company Act, Plaintiff 165 GRA is entitled to examine the books and records of 37 PCA.

194. Under New York common law, Plaintiff 165 GRA is entitled to an accounting for 37 PCA.

195. Plaintiff 165 GRA demanded that WRE provide an opportunity to examine the books and

      records of 37 PCA.

196. Plaintiff 165 GRA demanded that WRE provide an accounting for 37 PCA.

197. WRE refused to provide 165 GRA an opportunity to examine the books and records of 37

      PCA.

198. WRE refused to provide an accounting for 37 PCA.

199. Accordingly, 165 GRA is entitled to a court-mandated examination of the books and

      records of 37 PCA and an accounting by the manager WRE.




                                                 32
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 33 of 45 PageID #: 33



200. There was one or more fiduciary relationships and/or relationships of agency and

      confidence between Plaintiffs and Defendants Lau and L&A, including without limitation

      the relationships of Defendants Lau and L&A attorneys and escrow agents for Plaintiffs.

201. Under New York common law, Plaintiffs are entitled to an accounting by Defendants Lau

      and L&A for the money Plaintiffs delivered to Defendants Lau and L&A which has since

      disappeared.

202. Plaintiffs demanded that Defendants Lau and L&A provide an accounting for said money.

203. Defendants Lau and L&A refused to provide any accounting to Plaintiffs.

204. Accordingly, Plaintiffs are entitled to a court-mandated accounting by Defendants Lau and

      L&A.

                  AS AND FOR A SIXTH CAUSE OF ACTION
  (Breach of Contract as to Defendants Wong, WRE, Fok, Cheung, Lau, and L&A)

205. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

206. Plaintiffs entered one or more valid, binding and enforceable contracts with the Defendants

      Wong, WRE, Fok, Cheung, and others for the investment of $500,000.00 into a venture to

      buy the Property for the consideration of a share in the ownership and profit of purchasing,

      developing, and/or reselling the Property.

207. Said contract or contracts required that Plaintiffs provide $500,000.00 and that Defendants

      would invest the money in the Property and develop and/or sell the property for the benefit

      of both Plaintiffs and Defendants.

208. The Defendants promised a return to Plaintiffs of an estimated profit of $1,000,000.00.

209. Plaintiffs entered one or more valid, binding and enforceable contracts with the Defendants

      Lau and L&A that Lau and L&A would hold Plaintiffs’ funds in escrow and release said




                                                 33
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 34 of 45 PageID #: 34



      funds only for the purchase of the Property by an entity in which Plaintiffs’ had an

      ownership or other interest.

210. Plaintiffs fulfilled all material obligations under the contracts.

211. Defendants materially breached the contracts by taking Plaintiff’s money and using it to

      purchase the Property with a different entity in which Plaintiffs had no ownership interest.

212. Plaintiffs sustained damages as the direct and foreseeable result of Defendant’s breach in

      an amount to be determined at trial but in any event not less than $1,500,000.00.

                  AS AND FOR A SEVENTH CAUSE OF ACTION
        (Unjust Enrichment Defendants 37 PR, Wong, WRE, Fok, and Cheung)

213. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

214. Defendants have obtained $500,000.00 from Plaintiffs and took that money for their own

      use rather than purchase the Property for the entity in which Plaintiff 165 GRA holds an

      ownership interest.

215. Due to the Defendants obtaining Plaintiffs’ money by fraud and using it to their own

      enrichment, in fairness and good conscience, the money should not be retained.

216. The law requires that Defendants to repay Plaintiffs.

                 AS AND FOR AN EIGHTH CAUSE OF ACTION
  (Constructive Trust as to Defendants Wong, WRE, Fok, Cheung, Lau, and L&A)

217. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

218. As co-members of 37 PCA with Plaintiff 165 GRA, WRE, Manhai Wong, Fok, Zheng

      Wang, Cheung, Yang Fan, Shi Meng Huang, YPA Management Holdings, LLC, and

      Jimmy Li, owed Plaintiff 165 GRA the fiduciary duties of loyalty and care.




                                                 34
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 35 of 45 PageID #: 35



219. The Defendants promised that they were legitimate real estate developers and would use

      Plaintiffs’ money to purchase the Property for the benefit of both Plaintiffs’ and

      Defendants.

220. As escrow agents holding Plaintiffs’ money and as their purported attorneys, Defendants

      Lau and L&A owed Plaintiffs the fiduciary duties of loyalty and care.

221. Defendants Lau and L&A promised Plaintiffs that they would hold Plaintiffs’ funds in

      escrow and release said funds only for the purchase of the Property by an entity in which

      Plaintiffs’ had an ownership or other interest.

222. In reliance on those promises, the Plaintiffs transferred $500,000.00 to the Defendants.

223. Rather than fulfill that promise, the Defendants used the money to buy the Property in the

      name of a different entity in which Plaintiffs owned no interest and enriched themselves

      unjustly at the expense of the Plaintiffs.

                   AS AND FOR A NINTH CAUSE OF ACTION
(N.Y. Gen. Bus. Law § 349 as to Defendants Wong, WRE, Fok, Cheung, Lau, and L&A)

224. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

225. Defendants Wong, WRE, Fok, and Cheung are engaged in the business of real estate

      investing.

226. In addition or in the alternative, Defendants Wong, WRE, Fok, and Cheung hold

      themselves out to be in the business of real estate investing.

227. Defendants Lau and L&A are engaged in the business of practicing law.

228. In addition or in the alternative, Defendants Lau and L&A hold themselves out to be

      engaged in the business of practicing law.




                                                   35
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 36 of 45 PageID #: 36



 229. Defendants acts as alleged above constitute deceptive acts and practices in the conduct of

      Defendants’ business, trade and commerce within the meaning of N.Y. Gen. Bus. Law §

      349.

 230. Plaintiffs relied on Defendants’ deception to their detriment including but not limited to as

      fully set forth above.

 231. Defendants knowingly and/or willfully violated N.Y. Gen. Bus. Law § 349.

 232. By reason of the foregoing, Plaintiffs sustained damages in an amount to be determined at

      trial but in any event not less than $1,500,000.00.

 233. Plaintiffs are entitled to attorneys’ fees and costs pursuant to N.Y. Gen. Bus. Law § 349.

 234. Plaintiffs are entitled to treble damages pursuant to N.Y. Gen. Bus. Law § 349.

                                       JURY DEMAND

 235. Plaintiffs demand trial by jury as to all issues so triable.

WHEREFORE, Plaintiffs demand judgment against the Defendants as follows:

          a. Compensatory damages in an amount to be determined at trial but in any event not

              less than $1,500,000.00;

          b. Punitive damages in an amount to be determined at trial;

          c. Treble damages under the Racketeer Influenced and Corrupt Organizations Act

              and/or N.Y. Gen. Bus. Law § 349;

          d. Attorneys’ fees and costs under such provisions of law as include without limitation

              the Racketeer Influenced and Corrupt Organizations Act and/or N.Y. Gen. Bus.

              Law § 349;

          e. An accounting by WRE of 37 PCA and by Lau and L&A regarding Plaintiffs’

              money placed in escrow with those Defendants;



                                                 36
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 37 of 45 PageID #: 37



           f. An examination of the books and records of 37 PCA;

           g. Interest; and

           h. Such other and further relief as the Court deems just, proper, and equitable.

           DERIVATIVE ACTIONS ON BEHALF OF 37 PCA AND MCI

 236. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

 237. Based on the foregoing and below allegations, 37 PCA and MCI have suffered harm as the

       result of the Defendants actions and omissions.

 238. At all relevant times, Plaintiff 165 GRA was and is a member of 37 PCA.

 239. Plaintiff 165 GRA has the authority to bring this action on behalf of 37 PCA and/or brings

       this action derivatively on behalf of 37 PCA

 240. At all relevant times, 37 PCA is or was the 99.99% member and controlling member of

       MCI.

 241. Plaintiff 37 PCA has the authority to bring this action on behalf of MCI and/or brings this

       action derivatively on behalf of MCI.

Demands made:

 242. Defendant WRE is the managing member of both 37 PCA and MCI.

 243. On or about July 25, 2018, Plaintiffs sent a demand (the “Demand”) to Defendant WRE,

       Defendant Wong as the agent of Defendant WRE, 37 PCA, and other de jure and/or de

       facto related parties by means of Certified Mail, Return Receipt Requested. A true and

       accurate copy of that demand is annexed hereto and made part hereof as EXHIBIT Q.

 244. Plaintiffs twice mailed the Demand to WRE using the address of 42-11 Kissena Blvd.,

       Flushing, New York 11355, the address provided for WRE in the operating agreement for

       37 PCA.



                                                  37
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 38 of 45 PageID #: 38



245. Both of Plaintiffs’ mailing of the Demand sent to WRE was returned, presumably because

     WRE or its agent refused to sign for them. Plaintiffs also twice mailed a copy of the

     Demand to the address of 136-20 38th Ave., Suite 3A, Flushing, New York 11354, the

     address provided to the New York Secretary of State for Wong Real Estate Consultancy

     LLC.

246. That mailing was also apparently refused twice.

247. Still further, Plaintiffs mailed the Demand to the address of 7483 SW 24 St. Ste.101,

     Miami, Florida 33155, the only known address for MCI. That mailing was accepted

     according the return receipt received; however, the only response Plaintiffs received was

     an email from an attorney claiming that his clients had no knowledge of the subject of the

     Demand.

248. The Demand was also sent to Defendants Wong and Cheung, who returned receipts, but

     neither they nor any other person or party to whom Plaintiffs mailed the Demand took any

     action or made any communication regarding the Demand to the best of Plaintiffs’

     knowledge.

249. The Demand was also sent to and received by other members of 37 PCA who are not

     presently named as defendants herein, namely Ming Yi Cheung, Shi Meng Huang, and

     Yang Fan, but neither they nor any other person or party to whom Plaintiffs mailed the

     Demand took any action or made any communication regarding the Demand to the best of

     Plaintiffs’ knowledge.

250. The Demand was also sent to but apparently refused by Manhai Wong (twice), Defendant

     Fok, Zheng Wang, YPA Management Holdings LLC, and Jimmy Li as the remaining

     members of 37 PCA, but neither they nor any other person or party to whom Plaintiffs



                                             38
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 39 of 45 PageID #: 39



     mailed the Demand took any action or made any communication regarding the Demand to

     the best of Plaintiffs’ knowledge.

251. The Demand was also sent to and received by Jian Zhang as the only other member of MCI

     besides 37 PCA, but neither he nor any other person or party to whom Plaintiffs mailed the

     Demand took any action or made any communication regarding the Demand to the best of

     Plaintiffs’ knowledge.

252. A letter similar to the Demand was also sent to and received by Defendants Lau and L&A,

     who were or held themselves out to be attorneys for 37 PCA and/or its members, but neither

     they nor any other person or party to whom Plaintiffs mailed the Demand took any action

     or made any communication regarding the Demand to the best of Plaintiffs’ knowledge.

253. The Demand demanded that the membership and/or management of 37 PCA and MCI,

     inter alia, rectify the circumstances and damages caused by their failure to take title to the

     Property under 37 PCA or MCI notwithstanding their use of the Plaintiffs’ money to

     purchase the Property and to provide an accounting or grant access to the books and records

     of 37 PCA and MCI.

254. To date, the membership and/or management of neither 37 PCA nor MCI did or attempted

     to rectify the circumstances and damages caused by their failure to take title to the Property

     under 37 PCA or MCI notwithstanding their use of the Plaintiffs’ money to purchase the

     Property or to provide an accounting or grant access to the books and records of 37 PCA

     or MCI.




                                              39
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 40 of 45 PageID #: 40



Demands or further demands would be futile:

 255. Based on the foregoing, the Plaintiffs have alleged with particularity that they made an

      attempt to secure the initiation of the action sought by the management of 37 PCA and

      MCI.

 256. In addition or in the alternative, Plaintiffs are excused from the requirement to serve such

      a demand or to make any further attempts to serve such a demand.

 257. Defendant WRE is the managing member of both 37 PCA and MCI.

 258. Defendant WRE is also sued herein, inter alia, for RICO violations, fraud, conversion, and

      breaches of fiduciary duty in direct connection to the grounds upon which Plaintiffs would

      demand WRE take action.

 259. Likewise, the other members of 37 PCA and MCI are either named as Defendants herein,

      inter alia, for RICO violations, fraud, conversion, and breaches of fiduciary duty in direct

      connection to the grounds upon which Plaintiffs would demand action or connected to or

      implicated by the allegations of this Complaint.

 260. Based on the foregoing, demand would be futile because WRE is directly interested in the

      challenged actions and the membership of 37 PCA and MCI is too compromised or

      interested in the challenged actions to force the manager to take action.

 261. Specifically, the manager of 37 PCA and MCI and a subset of the membership breached

      their fiduciary duties and enacted a scheme to defraud Plaintiffs and perhaps others in order

      to enrich themselves and their associates at the expense of their victims, including without

      limitation by defrauding Plaintiffs Choi and 165 GRA of their $500,000.00 capital

      investment and using that money to obtain the Property under the title of another entity to

      which Plaintiffs had no membership interests.



                                               40
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 41 of 45 PageID #: 41



262. Based on the foregoing, demand would be futile because WRE and the membership of 37

      PCA and MCI did not fully inform themselves about the challenged actions

      notwithstanding diligent efforts by Plaintiffs to sound the alarm by mailing the Demand.

263. Specifically, Plaintiffs mailed the Demand to everyone they could think of related to the

      actions and omissions requiring redress, but the Demand was either refused, ignored, or

      denied.

264. Based on the foregoing, demand would be futile because the challenged actions were so

      egregious on their face that it could not have been the product of sound business judgment

      of the WRE or the controlling membership.

265. Specifically, the unlawful taking of membership capital investments, which were obtained

      by fraud, and purchasing a property for a subset of the members and other associates is the

      product of a criminal enterprise—not possibly that of sound business judgment.

266. Wherefore, each of the following causes of action are brought individually by 37 PCA

      and/or MCI and/or derivatively on behalf of 37 PCA and/or MCI by members thereof.

            AS AND FOR A FIRST DERIVATIVE CAUSE OF ACTION
                   (Declaratory Relief as to Defendant 37 PR)

267. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

268. MCI had at all relevant times a contractual right to purchase the Property.

269. MCI was at all relevant times the contractual assignee of leases, rents, and/or other

      possessory interests to the Property.

270. MCI’s contractual interests to the Property were not assignable under the terms of the

      contract to the entity which unlawfully took title to the Property, namely Defendant 37 PR.




                                                 41
    Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 42 of 45 PageID #: 42



  271. Notwithstanding the foregoing, Defendant 37 PR unlawfully took title to and possession

        of the Property as the result of the above-described racketeering, breaches of fiduciary

        duties, fraud, deceptive trade practices, and other unlawful conduct.

  272. As a result of the foregoing, there exists a present and justiciable controversy relating to

        the rights, title, and interests in real property, namely, the Property.

  273. As a result of the foregoing, there exists a present and justiciable controversy relating to

        the rights, title, and interests in the ownership interests in the entity or entities involved in

        the corporate structure which owns or is entitled to own the Property.

           AS AND FOR A SECOND DERIVATIVE CAUSE OF ACTION
(Breach of Fiduciary Duty as to Defendants Wong, WRE, Fok, Cheung, Lau, and L&A)

  274. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

  275. As co-members with Plaintiff 165 GRA, WRE (and as manager), Manhai Wong, Fok,

        Zheng Wang, Cheung, Yang Fan, Shi Meng Huang, YPA Management Holdings, LLC,

        and Jimmy Li, owed 37 PCA the fiduciary duties of loyalty and care.

  276. Further, as escrow agents holding Plaintiffs’ money and as their purported attorneys,

        Defendants Lau and L&A owed Plaintiffs the fiduciary duties of loyalty and care.

  277. Defendants’ fiduciary duties required that Defendants act in good faith and fair dealing

        with Plaintiffs and act in Plaintiffs’ best interests.

  278. Defendants Wong and WRE breached their fiduciary duties to Plaintiffs by actively

        defrauding them as described above.

  279. Defendants Fok, Cheung, and possibly others, breached their fiduciary duties to Plaintiffs

        by engaging in a conspiracy to defraud Plaintiffs and by unlawfully taking the business

        opportunity of 37 PCA, and Defendants used that opportunity and those funds purchased

        the Property through a new entity, 37 PR, for themselves and others.

                                                   42
  Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 43 of 45 PageID #: 43



280. Defendants Lau and L&A breached their fiduciary duties to Plaintiffs by either negligently,

      recklessly, or intentionally releasing Plaintiffs’ funds out of escrow to be unlawfully be put

      to use by the other Defendants for their personal gain.

281. Based on the foregoing, the Defendants failed to act in good faith and fair dealing with

      Plaintiffs and to act in Plaintiffs’ best interests.

282. Further, the Defendants were required to make truthful and complete disclosures to

      Plaintiffs but did not; rather, the Defendants conspired to and did defraud the Plaintiffs as

      described above.

283. Defendants’ breaches caused Plaintiffs to sustain damages. As the direct and foreseeable

      result of Defendant’s breach, Plaintiffs sustained damages in an amount to be determined

      at trial.

          AS AND FOR A THIRD DERIVATIVE CAUSE OF ACTION
  (Constructive Trust as to Defendants Wong, WRE, Fok, Cheung, Lau, and L&A)

284. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

285. As co-members of 37 PCA with Plaintiff 165 GRA, WRE (and as manager), Manhai Wong,

      Fok, Zheng Wang, Cheung, Yang Fan, Shi Meng Huang, YPA Management Holdings,

      LLC, and Jimmy Li, owed 37 PCA the fiduciary duties of loyalty and care.

286. The Defendants promised that they were legitimate real estate developers and would use

      Plaintiffs’ money to purchase the Property for the benefit of both Plaintiffs and Defendants.

287. As escrow agents holding Plaintiffs’ money and as their purported attorneys, Defendants

      Lau and L&A owed Plaintiffs the fiduciary duties of loyalty and care.

288. Defendants Lau and L&A promised Plaintiffs that they would hold Plaintiffs’ funds in

      escrow and release said funds only for the purchase of the Property by an entity in which

      Plaintiffs’ had an ownership or other interest.

                                                  43
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 44 of 45 PageID #: 44



 289. In reliance on those promises, the Plaintiffs transferred $500,000.00 to the Defendants.

 290. Rather than fulfill that promise, the Defendants used the money to buy the Property in the

       name of a different entity in which Plaintiffs owned no interest and enriched themselves

       unjustly at the expense of the Plaintiffs.

AS AND FOR A FOURTH DERIVATIVE CAUSE OF ACTION ON BEHALF OF 37 PCA
                    (Accounting as to Defendant WRE)

 291. Plaintiffs repeat and reassert each of the foregoing allegations as if set forth in their entirety.

 292. WRE is the manager of MCI.

 293. Plaintiff 37 PCA is a member of MCI.

 294. Under the terms of the operating agreement and/or the New York Limited Liability

       Company Act, Plaintiff 37 PCA is entitled to examine the books and records of MCI.

 295. Under New York common law, Plaintiff 37 PCA is entitled to an accounting for MCI.

 296. Plaintiff 37 PCA demanded that WRE provide an opportunity to examine the books and

       records of MCI.

 297. Plaintiff 37 PCA demanded that WRE provide an accounting for MCI.

 298. WRE refused to provide 37 PCA an opportunity to examine the books and records of MCI.

 299. WRE refused to provide an accounting for MCI.

 300. Accordingly, 37 PCA is entitled to a court-mandated examination of the books and records

       of MCI and an accounting by the manager WRE for MCI.

                                          JURY DEMAND

 301. Derivative Plaintiffs demand trial by jury as to all issues so triable.

WHEREFORE, Derivative Plaintiffs demand judgment against the Defendants as follows:

           i. Compensatory damages in an amount to be determined at trial but in any event not

               less than $1,500,000.00;

                                                    44
   Case 1:19-cv-03875 Document 1 Filed 07/03/19 Page 45 of 45 PageID #: 45



          j. Punitive damages in an amount to be determined at trial;

          k. Attorneys’ fees and costs under such provisions of law as include without limitation

             N.Y. Bus. Corp. Law § 626;

          l. Declaratory relief in the form of an order and judgment declaring that Plaintiff My

             Capital Investment LLC is the lawful owner of the Property, that Plaintiff 37

             Parsons Capital Advisors LLC is the 99.99% member of My Capital Investment

             LLC, and that Plaintiff 165 Gregory Road Associates LLC owns a portion of 37

             Parsons Capital Advisors LLC proportionate to its capital investment and is entitled

             to a proportionate share of 37 Parsons Capital Advisors LLC’s profits;

          m. An accounting by WRE for MCI;

          n. An examination of the books and records of MCI;

          o. Interest; and

          p. Such other and further relief as the Court deems just, proper, and equitable.

Dated: Chester, New York
       July 3, 2019

COHEN, LABARBERA & LANDRIGAN, LLP


_/s/Kyle A. Seiss________________________
Kyle A. Seiss, Esq.
99 Brookside Avenue
Chester, New York 10918
Tel: (845) 291-1900
Fax: (845) 291-8601
Email: kseiss@cll-law.com
Attorneys for Plaintiffs




                                              45
    Case 1:19-cv-03875 Document 1-1 Filed 07/03/19 Page 1 of 2 PageID #: 46



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF NEW YORK

_______________________________________________
JAMES CHOI and 165 GREGORY ROAD                                   Civil Action No.: 1:19-cv-3875
ASSOCIATES, LLC, individually and derivatively on
behalf of 37 PARSONS CAPITAL ADVISORS LLC                         FED. R. CIV. P. RULE 7.1
and MY CAPITAL INVESTMENT LLC,                                    STATEMENT

                              Plaintiffs,

                 -against-

37 PARSONS REALTY LLC, ANTONIO WONG a/k/a
ANTONIO WONG, JR., WONG REAL ESTATE
CONSULTANCY LLC a/k/a WRE CONSULTANCY,
YAN S. FOK, MING YI CHEUNG,
JAY LAU, LAU & ASSOCIATES P.C., JOHN and
JANE DOES 1-50, and ABC ENTITIES 1-50,

                        Defendants.
_______________________________________________

       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable District Court Judges and

federal Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel

for JAMES CHOI and 165 GREGORY ROAD ASSOCIATES, LLC, individually and derivatively

on behalf of 37 PARSONS CAPITAL ADVISORS LLC and MY CAPITAL INVESTMENT LLC

certifies that there are no corporate parents, affiliates or subsidiaries of said parties which are

publicly held.

Dated: July 3, 2019
       Chester, New York

COHEN, LABARBERA & LANDRIGAN, LLP


_/s/Kyle A. Seiss________________________
Kyle A. Seiss, Esq.
99 Brookside Avenue
Chester, New York 10918
Tel: (845) 291-1900
    Case 1:19-cv-03875 Document 1-1 Filed 07/03/19 Page 2 of 2 PageID #: 47



Fax: (845) 291-8601
Email: kseiss@cll-law.com
Attorneys for Plaintiffs




                                       2
Case 1:19-cv-03875 Document 1-2 Filed 07/03/19 Page 1 of 2 PageID #: 48
Case 1:19-cv-03875 Document 1-2 Filed 07/03/19 Page 2 of 2 PageID #: 49
Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 1 of 14 PageID #: 50




                             EXHIBIT A
  Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 2 of 14 PageID #: 51




37-05 PARSONS BOULEVARD
    FLUSHING, NY 11354




    Acquisition and Development Plan
               $13,000,000
          Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 3 of 14 PageID #: 52



             BUILDING OVERVIEW




• The Subject property is 37-05 Parsons Boulevard. Located on the
  corner of 37th Avenue and Parsons Boulevard.
• Currently operated as a 39 unit rental building
• Located just two blocks away from Flushing Commons billion dollar
  multi-use development
Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 4 of 14 PageID #: 53



                  LOCATION
                           AREA OVERVIEW
             Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 5 of 14 PageID #: 54



Flushing has enjoyed a tremendous renaissance in recent years and is
affectionately referred to as a suburb of Shanghai and Beijing. This hub is and a
nexus of all transportation centrally located to both major NYC airports, the
Long Island Railroad and the 7 Subway train which was recently extended to
Manhattan’s west side at the multi-billion dollar development, Hudson Yards.
This building boom has attracted elite developers such as Rockefeller Group,
Related and AECOM Capital. A massive influx of foreign and institutional
investors such as Blackstone have also poured into the area.


                                                                      Flushing Commons is a
                                                                      multiphase mixed used
                                                                      hotel, residential and
                                                                      commercial development.

                                                                      It features a number of
                                                                      High end restaurants,
                                                                      hundreds of condos and a
                                                                      Hyatt Place hotel.
          Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 6 of 14 PageID #: 55

                      DEMOGRAPHICS
Flushing’s population is nearly 70% Chinese and subsequently serves as a
recognizable haven for investors from Mainland China. There is an extensive
service industry that caters to the booming Chinese population providing
everything from restaurants, to health care to financial services.
        Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 7 of 14 PageID #: 56


                  Comparable Sales 2015

142-26 Roosevelt Avenue $322.89 psf (buildable)

138-12 Northern Boulevard $341.27 psf (buildable)

160-04 & 160-06 Northern Blvd. $1,106 psf (5% cap)
      Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 8 of 14 PageID #: 57



               EXIT STRATEGY 1
• Flip to a developer (1 year)
  –Price per buildable square foot @
    $300/psf
  –Potential profit $10,000,000
            Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 9 of 14 PageID #: 58



                         Exit Strategy 2
• Condo Development (3 years)
   – New condominium prices @ $1000/psf
   – Construction hard and soft costs @ $350/psf
   – Potential Profit: $ 36,800,000
         Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 10 of 14 PageID #: 59



               Contract Key Points
•   $10,000,000.00 Purchase Price
•   $1,000,000.00 deposit
•   $9,000,000.00 at Closing
•   Time is of the Essence
          Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 11 of 14 PageID #: 60



                      Key Deal Points
• Currently a 39 unit rental building on a 16,000sf lot in
  Flushing Queens with a total of 76,800 buildable sf!
• 37 Parsons Capital Advisors are in contract for 13mm and
  purchasing the contract for 3mm.
• Wong primary exit strategy is a resale to a Chinese National
  Real estate Developer @ 300 psf
• Wong has a commitment from a bridge lender for up to
  8mm (@11.25%). Non Recourse/No Personal Guarantee
• Wong needs 5M to close.
• Paying $3m to My Capital to buy the units in the LLC 99.99
• Wong would like to offer the remaining 8 shares @ 500k a
  piece.
        Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 12 of 14 PageID #: 61



                      Deal Structure
• Total Equity Cost Roughly $10,000,000 for
  acquisition Plus $3,000,000 to My Capital for a
  total cost of $13,000,000
• Sources of Capital:
• $1,000,000 in hand
• $8,000,000 Bridge Loan
• $5,000,000.00 raised by issuing new units.
          Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 13 of 14 PageID #: 62



                         CONCLUSION
• Flushing’s unique geographic and demographic position
  creates a lucrative insulated market. Although inextricably
  tied to Mainland China, Flushing thrives independently of
  economic conditions in China. It serves as a safe haven for
  overseas investment in both rising and falling markets.

• 37-05 Parsons is a solid investment for a broad range of
  portfolios. With multiple exit scenarios, it represents a rare
  opportunity to acquire a development site at a substantial
  discount to the current market.
       Case 1:19-cv-03875 Document 2 Filed 07/03/19 Page 14 of 14 PageID #: 63




                                                                                 37-05 PARSONS BOULEVARD
COMING SOON
  78 UNITS
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 1 of 43 PageID #: 64




                              EXHIBIT B
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 2 of 43 PageID #: 65
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 3 of 43 PageID #: 66
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 4 of 43 PageID #: 67
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 5 of 43 PageID #: 68
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 6 of 43 PageID #: 69
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 7 of 43 PageID #: 70
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 8 of 43 PageID #: 71
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 9 of 43 PageID #: 72
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 10 of 43 PageID #: 73
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 11 of 43 PageID #: 74
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 12 of 43 PageID #: 75
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 13 of 43 PageID #: 76
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 14 of 43 PageID #: 77
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 15 of 43 PageID #: 78
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 16 of 43 PageID #: 79
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 17 of 43 PageID #: 80
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 18 of 43 PageID #: 81
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 19 of 43 PageID #: 82
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 20 of 43 PageID #: 83
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 21 of 43 PageID #: 84
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 22 of 43 PageID #: 85
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 23 of 43 PageID #: 86
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 24 of 43 PageID #: 87
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 25 of 43 PageID #: 88
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 26 of 43 PageID #: 89
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 27 of 43 PageID #: 90
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 28 of 43 PageID #: 91
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 29 of 43 PageID #: 92
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 30 of 43 PageID #: 93
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 31 of 43 PageID #: 94
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 32 of 43 PageID #: 95
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 33 of 43 PageID #: 96
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 34 of 43 PageID #: 97
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 35 of 43 PageID #: 98
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 36 of 43 PageID #: 99
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 37 of 43 PageID #: 100
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 38 of 43 PageID #: 101
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 39 of 43 PageID #: 102
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 40 of 43 PageID #: 103
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 41 of 43 PageID #: 104
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 42 of 43 PageID #: 105
Case 1:19-cv-03875 Document 2-1 Filed 07/03/19 Page 43 of 43 PageID #: 106
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 1 of 30 PageID #: 107




                              EXHIBIT C
                    Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 2 of 30 PageID #: 108


                                        Investment Portfolio Overview
                                        NEW PROJECTS IN DEVELOPMENT                                                                   February, 2016



               88 LEONARD STREET                              305 WEST END AVENUE                                             10 WEST 65TH STREET
             Residential Condo Building - Tribeca



                                                                                                        1111
REPOSITION




              248,000 Square Ft                              170,000 Square Ft                                 130,000 Square Ft
              Acquisition Price: $260 mm                     Acquisition Price: $169 mm                        Acquisition Price: $115 mm
              $1,048 Per Square Ft                           $994 Per Square Ft                                $884 Per Square Ft
              Projected Profit: $150 mm                      Projected Profit: $120 mm                         Projected Profit: $150 mm
              Existing Income: $12 mm                        Existing Income: $4 mm                            Existing Income: $3.5 mm
              Hold Period: 3 years                           Hold Period: 2 years                              Hold Period: 3 years
              IRR: 30%                                       IRR: 35%                                          IRR: 43%



                                                  A                                               B                                                             C

                 265 - 7 BROADWAY                          540-550 WEST 38TH STREET                                                  799 BROADWAY
                                                                                                                                  Hotel - Union Square / Greenwich




                                                                                                               HOTEL CONVERSION
                                                                                                                                   117,000 Square Ft
              145,000 Square Ft                             506,000 Square Ft
                                                                                                                                   Acquisition Price: $110 mm
              Acquisition Price: $135 mm                    Acquisition Price: $200 mm
                                                                                                                                   $940 Per Square Ft
              $930 Per Square Ft                            $395 Per Square Ft
                                                                                                                                   Projected Profit: $200 mm
              Projected Profit: $365 mm                     Projected Profit: $400 mm
                                                                                                                                   Hold Period: 4 years
              Hold Period: 2 years                          Hold Period: 4 years
                                                                                                                                   IRR: 60%
              IRR: 45+%                                     IRR: 48%
GROUND UP




                                                 D                                                E                                                             F

                 1800 PARK AVENUE                           37 UNION SQUARE WEST
             Residential Rental Building - Harlem           Office Building - Union Square / Flatiron




              690,000 Square Ft                             60,000 Square Ft

              Acquisition Price: $125 mm                    Acquisition Price: $110 mm

              $181 Per Square Ft                            $1000 Per Square Ft

              Projected Profit: $200 mm                     Projected Profit: $50 mm

              Hold Period: 4 years                          Hold Period: 3 years

              IRR: 40%                                      IRR: 36%




                                                  G                                               H

                            WRE Consultancy, LLC ▪ 1 World Trade Center, 85th Floor ▪ (212) 804-7510 ▪ antoniowong@wreconsultancy.com
               Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 3 of 30 PageID #: 109




  Prosperity
     Growth
Renaissance
                                              Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 4 of 30 PageID #: 110




                              WONG REAL ESTATE CONSULTANCY
                                                                      ONE WORLD TRADE CENTER




                                                   INVESTING IN ALL TYPES OF UNDER - VALUED
                                                      REAL ESTATE IN GREATER NEW YORK AREA




This presentation is for discussion purposes only and is not a solicitation to invest. Due to changing market conditions and other factors, properties presented may not be available for investment as described.
Estimates of acquisition price, property improvements, operating income and return on investment are projected and are subject to a wide range of variables and as such they should be considered forward looking
statements. All information in this document is subject to change without notice. Images are the property of their respective owners.
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 5 of 30 PageID #: 111




                                    Walk the streets of the city like a
                                    traveler from the distant stars
                                    noting every nuance of the human thirst for
                                    survival, for pleasure, for reverence,
                                    for glory and for meaning.
                                            Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 6 of 30 PageID #: 112




                                                The museums and Central
                                                Park. You can spend all
        EVERY SINGLE band or                    day at any one of them.                                                                              Each neighborhood is so
        musical artist, no matter                                                So many people are so open                                          unique. You can travel
        how famous, will eventually                                              and accepting of others,                                            to what feels like
        have a show here                                                         which is an attitude that                                           different worlds in a
                                                                                 should be spread everywhere.                                        matter of minutes.
                                                                                                                    The opportunity and privilege
                                                                                                                    of watching/learning/tasting
                                                                                                                    some of the most inspired
                                                                                                                    art/theater/food from people
                                                                                                                    everywhere, putting their best
                                                                                                                    forward

                                          All of the hidden gems.




Jaywalking is an art form
here and no one will silently
judge you for doing it.
                                                                                                                                                     The mix of big city life
                                                                                                                                                     and quieter neighborhoods.


                                                                                                                The ability to take all sorts
                                 Art! So much art. So many                                                      of crazy classes, like trapeze,
                                 different kinds of art. And                                                    Olympic trampoline, and
                                 so much of it for free!                                                        aerial yoga!
                                        Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 7 of 30 PageID #: 113




 Chapter 1
“Prosperity”

An artist’s playground, a playwright’s muse. A romantic,
     electric dream. The definition of real character.
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 8 of 30 PageID #: 114




                                            10 WEST 65TH STREET
                                                           Lincoln Center
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 9 of 30 PageID #: 115




             10 WEST 65TH STREET is a beautifully
             constructed, elevatored apartment building just steps
             from Central Park in one of the most sought after
             locations in all of Manhattan, the Upper West Side
             near Lincoln Square.
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 10 of 30 PageID #: 116



                  Lincoln Square                      It’s not tough to understand why so many New Yorkers
                                                      want to live in Lincoln Square—after all, this Upper
                                                      West Side locality is one of the city’s most popular
                                                      neighborhoods, thanks to its proximity to places like
                                                      Lincoln Center, Columbus Circle and, of course, Central
                                                      Park. Adding to the appeal of the neighborhood are the
                                                      many shops, restaurants and markets that dot the area,
                                                      all of which make sure that residents here have a great
                                                      lifestyle both inside and outside their homes.
           Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 11 of 30 PageID #: 117




                                                                                   West End Avenue, with its tree-lined
                                                                                   sidewalks flanked by the finest
                                                                                   examples of pre-war architecture in the
                                                                                   city, is a most beautiful backdrop. Just
                                                                                   one block west is lovely Riverside Park
                                                                                   with its splendid views of the Hudson,
                                                                                   walking paths and year-round
                                                                                   enjoyment of the ever-changing scenery.
                                                                                   Then one block east is bustling
                                                                                   Broadway with its potpourri of specialty
                                                                                   shops, boutiques and bookstores. Just a
                                                                                   short stroll downtown is Lincoln Center,
                                                                                   with its many cultural offerings.




305 WEST END AVENUE
     Upper West
                                            Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 12 of 30 PageID #: 118




On the Upper West Side, grand apartment buildings line Central Park West while newer
high-rise condos have popped up on Broadway. Although it's primarily a residential neighborhood, the
Upper West side is one of the city's cultural centers - this is where you'll find Lincoln Center. The
neighborhood also offers unparalleled park access, with Central Park, Riverside Park and the Hudson
River Greenway lining its edges. Old-school shops and restaurants give it a distinct New York feel. Some
of its millions of visitors make a beeline for the American Museum of Natural History.
   Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 13 of 30 PageID #: 119




UPPER
WEST




                                                                 LIVABILITY 2.0
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 14 of 30 PageID #: 120




                          37 UNION SQUARE WEST
                                   Union Square - Flatiron
                              Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 15 of 30 PageID #: 121

  FLATIRON DISTRICT
Flatiron’s crowded, fast-paced atmosphere reinforces New
       York City's no-nonsense business reputation.




                                                              This ultra-busy crossroads exudes a laid-back attitude in a fast-paced environment.
                                                              Flatiron, named after its famously triangular Flatiron Building, is a veritable spectacle of
                                                              big-city life. Suits and ties share the sidewalks with skateboarders, protesters, and peddlers,
                                                              while droves of people-watchers take in the day in Madison Square Park. Bustling by day,
                                                              Flatiron becomes quieter (if only a little) during the evening. Centrally located, Flatiron's
                                                              congestion and crowds only add to its metropolitan mystique.
             Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 16 of 30 PageID #: 122



799 BROADWAY
Union Square – Greenwich Village




                                                            The building was built in 1853 as the St. Denis Hotel and was
                                                            designed by James Renwick, Jr. who also designed Grace Church
                                                            across Broadway. The hotel was called "architecturally one of
                                                            the handsomest buildings on Broadway" and attracted clients
                                                            such as Ulysses S. Grant, Mark Twain, Sarah Bernhardt, P. T.
                                                            Barnum, Buffalo Bill Cody and Chester A. Arthur. Alexander
                                                            Graham Bell gave the first demonstration of his new invention,
                                                            the telephone, at the hotel.
                                          Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 17 of 30 PageID #: 123




                                                                                                             Greenwich Village has been inspiring bohemians
                                                                                                             for almost a century. In the 1960s, 8th Street
                                                                                                             was the closest New York got to San Francisco's
                                                                                                             hippie Haight Street, but now it's one of the most
                                                                                                             expensive (and exclusive) neighborhoods in New
                                                                                                             York, and home to the ever-expanding NYU.




The neighborhood is roughly bounded by Broadway on
the east, the Hudson River on the west, Houston Street
on the south, and 14th St on the north. The
neighborhoods surrounding it are the East Village to
the east, SoHo to the south, and Chelsea to the north.



- Greenwich -
                                Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 18 of 30 PageID #: 124




Chapter 2
“Growth”

At the intersection of what you do and
         where you want to be
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 19 of 30 PageID #: 125




                                88 Leonard in Tribeca
  Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 20 of 30 PageID #: 126




265-7 Broadway in Tribeca
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 21 of 30 PageID #: 127



              By many criteria, Tribeca could be considered the best
            place to live in the city. It enjoys minuscule crime levels,
             great schools, tons of transit, well-planned waterfront
                 access, and light-filled loft-type apartments in
                  painstakingly rehabbed industrial buildings.




                       Tribeca
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 22 of 30 PageID #: 128
           Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 23 of 30 PageID #: 129




540 – 550 West 38th Street
Hudson Yards
                     Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 24 of 30 PageID #: 130




                                                                             Hudson Yards
                                                                                 From the Pits to the Heights




Hudson Yards is the area of Manhattan bounded by West 42nd and 43rd Streets, 7th and 8th Avenues, West 28th and 30th Streets,
and Hudson River Park. Since 2001, the City of New York, Metropolitan Transportation Authority, and the State of New York have
collaborated on extraordinary planning initiatives to create a development program that will transform the Hudson Yards area into
a vibrant, pedestrian-friendly, transit-oriented mixed-use district. The new Hudson Yards district will accommodate a major and vital
expansion of the Midtown central business district, as well as job growth and new housing for the City's growing population.
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 25 of 30 PageID #: 131

                                            The largest private real estate development in U.S. history, Hudson Yards will
                                            dramatically transform a vast desolate space into New York’s next great
                                            neighborhood that mixes residences, offices, hotels, retail and vibrant street life,
                                            extending and enhancing the texture and feel of New York.
         Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 26 of 30 PageID #: 132




 Chapter 3
“Renaissance”
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 27 of 30 PageID #: 133
                            Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 28 of 30 PageID #: 134




                 is among the most densely populated neighborhoods in
New York City. The neighborhood’s residential property values and market
rents have increased dramatically in the past several years, as substantial
growth in living costs in the core Manhattan residential markets has pushed
many residents to seek lower-cost neighborhoods.
Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 29 of 30 PageID #: 135




                                    East Harlem is the relief location for the
                                    Upper East Side neighborhood to the south and the
                                    Morningside Heights/West Harlem neighborhood to
                                    the west. The neighborhood is only beginning to feel the
                                    effects of the extreme rents in the Manhattan core.
                                    Most new residential development in this area is sold
                                    as condominiums, leaving the rental market
                                    underserved with little newer product available.
                Case 1:19-cv-03875 Document 2-2 Filed 07/03/19 Page 30 of 30 PageID #: 136


  Prosperity
     Growth    Succeed with
Renaissance    WRE Consultancy
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 1 of 42 PageID #: 137




                              EXHIBIT D
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 2 of 42 PageID #: 138
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 3 of 42 PageID #: 139
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 4 of 42 PageID #: 140
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 5 of 42 PageID #: 141
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 6 of 42 PageID #: 142
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 7 of 42 PageID #: 143
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 8 of 42 PageID #: 144
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 9 of 42 PageID #: 145
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 10 of 42 PageID #: 146
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 11 of 42 PageID #: 147
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 12 of 42 PageID #: 148
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 13 of 42 PageID #: 149
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 14 of 42 PageID #: 150
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 15 of 42 PageID #: 151
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 16 of 42 PageID #: 152
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 17 of 42 PageID #: 153
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 18 of 42 PageID #: 154
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 19 of 42 PageID #: 155
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 20 of 42 PageID #: 156
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 21 of 42 PageID #: 157
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 22 of 42 PageID #: 158
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 23 of 42 PageID #: 159
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 24 of 42 PageID #: 160
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 25 of 42 PageID #: 161
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 26 of 42 PageID #: 162
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 27 of 42 PageID #: 163
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 28 of 42 PageID #: 164
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 29 of 42 PageID #: 165
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 30 of 42 PageID #: 166
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 31 of 42 PageID #: 167
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 32 of 42 PageID #: 168
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 33 of 42 PageID #: 169
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 34 of 42 PageID #: 170
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 35 of 42 PageID #: 171
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 36 of 42 PageID #: 172
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 37 of 42 PageID #: 173
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 38 of 42 PageID #: 174
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 39 of 42 PageID #: 175
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 40 of 42 PageID #: 176
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 41 of 42 PageID #: 177
Case 1:19-cv-03875 Document 2-3 Filed 07/03/19 Page 42 of 42 PageID #: 178
Case 1:19-cv-03875 Document 2-4 Filed 07/03/19 Page 1 of 3 PageID #: 179




                              EXHIBIT E
    Case 1:19-cv-03875 Document 2-4 Filed 07/03/19 Page 2 of 3 PageID #: 180




                                         ATTACHMENT A
                              Initial Contributions of the Members

The Initial Contributions of the Members of 37 Parsons Capital Advisors, LLC are as follows:




1)WRE Consultancy, LLC
        42­11 Kissena Blvd. Flushing, NY 11355
        Contribution:
        Cash: $500,000.00


2) Manhai Wong
        42­11 Kissena Blvd. Flushing, NY 11355
        Contribution:
        Cash: $500,000.00


3) Yan S. Fok
        141­05 Holly Avenue Flushing, NY 11355
        Contribution:
        Cash: $500,000.00


4) Zheng Wang
        143­34 Ash Avenue Flushing, NY 11355
        Contribution:
        Cash: $500,000.00


5) Ming Yi Cheung
        6004 84th Street Middle Village, NY 11379
        Contribution:
        Cash: $500,000.00
   Case 1:19-cv-03875 Document 2-4 Filed 07/03/19 Page 3 of 3 PageID #: 181



6) Yang Fan
      50­52 26th Avenue Flushing, NY 11354
       Contribution:
       Cash: $500,000.00


 7) Shi Meng Huang
        1836 83rd St 2Fl Brooklyn, NY 11214
        Contribution:
         Cash: $500,000.00


 8) YPA Management Holdings, LLC
        36­07C College Point Blvd. Flushing, NY 11354
        Contribution:
        Cash: $500,000.00


 9) 165 Gregory Road Associates, LLC
       40 Matthews Street
       Goshen, NY 10294
       Contribution:
       Cash: $500,000.00




 10) Jimmy Li
      511 Canal Street
      New York, NY 10013
      Contribution:
      Cash: $500,000.00
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 1 of 8 PageID #: 182




                              EXHIBIT F
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 2 of 8 PageID #: 183
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 3 of 8 PageID #: 184
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 4 of 8 PageID #: 185
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 5 of 8 PageID #: 186
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 6 of 8 PageID #: 187
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 7 of 8 PageID #: 188
Case 1:19-cv-03875 Document 2-5 Filed 07/03/19 Page 8 of 8 PageID #: 189
Case 1:19-cv-03875 Document 2-6 Filed 07/03/19 Page 1 of 2 PageID #: 190




                              EXHIBIT G
Case 1:19-cv-03875 Document 2-6 Filed 07/03/19 Page 2 of 2 PageID #: 191




        JPMORGAN CHASE BANK WIRING INSTRUCTIONS


                         Lau & Associates, P.C.

                        Attorney Trust Account

                      133-47 Sanford Avenue, C1E

                           Flushing NY 11355

                           Tel: 718-359-9700

                           Fax: 718-762-9385



                                 BANK

                         JPMorgan Chase Bank

                           3901 Main Street

                          Flushing, NY 11354

                           Attn: Andy Tram

                       Telephone: 718-539-0976

                 Account Name: Lau & Associates, P.C.

                        Attorney Trust Account



                     Swift Code: CHASUS33

                     Routing Number:

                     Account Number:
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 1 of 17 PageID #: 192




                              EXHIBIT H
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 2 of 17 PageID #: 193
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 3 of 17 PageID #: 194
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 4 of 17 PageID #: 195
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 5 of 17 PageID #: 196
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 6 of 17 PageID #: 197
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 7 of 17 PageID #: 198
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 8 of 17 PageID #: 199
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 9 of 17 PageID #: 200
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 10 of 17 PageID #: 201
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 11 of 17 PageID #: 202
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 12 of 17 PageID #: 203
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 13 of 17 PageID #: 204
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 14 of 17 PageID #: 205
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 15 of 17 PageID #: 206
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 16 of 17 PageID #: 207
Case 1:19-cv-03875 Document 2-7 Filed 07/03/19 Page 17 of 17 PageID #: 208
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 1 of 29 PageID #: 209




                               EXHIBIT I
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 2 of 29 PageID #: 210
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 3 of 29 PageID #: 211
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 4 of 29 PageID #: 212
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 5 of 29 PageID #: 213
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 6 of 29 PageID #: 214
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 7 of 29 PageID #: 215
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 8 of 29 PageID #: 216
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 9 of 29 PageID #: 217
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 10 of 29 PageID #: 218
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 11 of 29 PageID #: 219
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 12 of 29 PageID #: 220
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 13 of 29 PageID #: 221
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 14 of 29 PageID #: 222
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 15 of 29 PageID #: 223
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 16 of 29 PageID #: 224
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 17 of 29 PageID #: 225
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 18 of 29 PageID #: 226
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 19 of 29 PageID #: 227
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 20 of 29 PageID #: 228
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 21 of 29 PageID #: 229
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 22 of 29 PageID #: 230
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 23 of 29 PageID #: 231
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 24 of 29 PageID #: 232
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 25 of 29 PageID #: 233
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 26 of 29 PageID #: 234
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 27 of 29 PageID #: 235
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 28 of 29 PageID #: 236
Case 1:19-cv-03875 Document 2-8 Filed 07/03/19 Page 29 of 29 PageID #: 237
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 1 of 62 PageID #: 238




                               EXHIBIT J
FILED: QUEENS COUNTY CLERK 02/15/2013                                         INDEX NO. 700536/2013
             Case
NYSCEF DOC. NO. 2   1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 2 of 62 PageID #:
                                                                         RECEIVED    239 02/15/2013
                                                                                  NYSCEF:
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 3 of 62 PageID #: 240
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 4 of 62 PageID #: 241
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 5 of 62 PageID #: 242
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 6 of 62 PageID #: 243
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 7 of 62 PageID #: 244
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 8 of 62 PageID #: 245
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 9 of 62 PageID #: 246
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 10 of 62 PageID #: 247
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 11 of 62 PageID #: 248
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 12 of 62 PageID #: 249
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 13 of 62 PageID #: 250
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 14 of 62 PageID #: 251
FILED: QUEENS COUNTY CLERK 05/10/2013                                          INDEX NO. 700536/2013
            Case101:19-cv-03875
NYSCEF DOC. NO.                   Document 2-9 Filed 07/03/19 Page 15 of 62 PageID NYSCEF:
                                                                          RECEIVED #: 252 05/10/2013
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 16 of 62 PageID #: 253
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 17 of 62 PageID #: 254
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 18 of 62 PageID #: 255
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 19 of 62 PageID #: 256
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 20 of 62 PageID #: 257
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 21 of 62 PageID #: 258
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 22 of 62 PageID #: 259
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 23 of 62 PageID #: 260
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 24 of 62 PageID #: 261
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 25 of 62 PageID #: 262
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 26 of 62 PageID #: 263
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 27 of 62 PageID #: 264
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 28 of 62 PageID #: 265
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 29 of 62 PageID #: 266
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 30 of 62 PageID #: 267
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 31 of 62 PageID #: 268
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 32 of 62 PageID #: 269
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 33 of 62 PageID #: 270
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 34 of 62 PageID #: 271
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 35 of 62 PageID #: 272
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 36 of 62 PageID #: 273
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 37 of 62 PageID #: 274
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 38 of 62 PageID #: 275
FILED: QUEENS COUNTY CLERK 05/10/2013                                          INDEX NO. 700536/2013
            Case101:19-cv-03875
NYSCEF DOC. NO.                   Document 2-9 Filed 07/03/19 Page 39 of 62 PageID NYSCEF:
                                                                          RECEIVED #: 276 05/10/2013
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 40 of 62 PageID #: 277
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 41 of 62 PageID #: 278
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 42 of 62 PageID #: 279
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 43 of 62 PageID #: 280
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 44 of 62 PageID #: 281
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 45 of 62 PageID #: 282
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 46 of 62 PageID #: 283
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 47 of 62 PageID #: 284
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 48 of 62 PageID #: 285
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 49 of 62 PageID #: 286
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 50 of 62 PageID #: 287
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 51 of 62 PageID #: 288
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 52 of 62 PageID #: 289
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 53 of 62 PageID #: 290
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 54 of 62 PageID #: 291
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 55 of 62 PageID #: 292
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 56 of 62 PageID #: 293
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 57 of 62 PageID #: 294
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 58 of 62 PageID #: 295
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 59 of 62 PageID #: 296
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 60 of 62 PageID #: 297
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 61 of 62 PageID #: 298
Case 1:19-cv-03875 Document 2-9 Filed 07/03/19 Page 62 of 62 PageID #: 299
Case 1:19-cv-03875 Document 2-10 Filed 07/03/19 Page 1 of 7 PageID #: 300




                              EXHIBIT K
FILED: QUEENS COUNTY CLERK 12/18/2014 02:02 PM                                                                                  INDEX NO. 709653/2014
             Case
NYSCEF DOC. NO. 3     1:19-cv-03875 Document 2-10 Filed 07/03/19 Page 2 of 7 PageID #:
                                                                           RECEIVED    301 12/18/2014
                                                                                    NYSCEF:




                                                                    r
            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF QUEENS
            ---- ----------------    -------------_.-------------         ---- --------- ---- --- x
            GREAT WALL REALTY CORP.,                                                     .

                                                                         Plaintiff,
                                                                                                      Index No.7    ocr 6 SJ!l 4
                                     -against-
                                                                                                      JUDGMENT       BY CONFESSION
            ANTONIO WONG, JR.,
                                                                                                      (C.P.L.K   9 3218)
                                                                         Defendant.
            ______________________________________________________ -------------x

                                    Upon reading and filing the annexed at1idavit of confession of judgment, sworn to

            on the lOth day of Novemher. 2014, by defendant Antonio Wong, Jr. and on the motion of Law

            Offices of Christopher E. Chang, attomeys for plaintiff Great Wall Realty Corp., it is

                                    @ItDHllIM),ADJUDGED!                          I     Il E@I~ED,     that plaintiff Great Wall Realty Corp.

            having its principal place of business located at 35-44 28,h Street. Astoria, New York 11106 recover

            of defendant Antonio Wong, Jr. having his principal residence located at 35-44 28,h Street, Apt. 4C,

            Astoria, New York 11106, the sum of Five Million Dollars and No Cents ($5,000,000), and that
                                                                                                                               -   Dor_
             plaintiff have execution therefor.                                 ytl                                                  -(~-I-



                                    Judgment signed this ..               It.. day of December,         2014




                                                                                                                            ENTERED

                                                           Pn.BO & RECORDED                                                qJ)q @JPM
                                                                         OEC,6 %014                                        DEC.18 20t4
                                                                         COUN'TY CLERK
                                                                        QUEENS COUNTY                                    couNTY CLERK
                                                                                                                       COUNTY OF QUEENS
Case 1:19-cv-03875 Document 2-10 Filed 07/03/19 Page 3 of 7 PageID #: 302
                                                                            "   .

                                                                                    .,
          ,.




               ,
         Case 1:19-cv-03875 Document 2-10 Filed 07/03/19 Page 4 of 7 PageID #: 303

                                                                                                                               INDEX NO. UNASSIGNED
NYSCEF DOC. NO.1                                                                                                       RECEIVED NYSCEF: 12/16/2014




         SLiI'RJ:\IL U)l:ll..l Oil HI STXII: 01 ~LII YORK
         COlNlY           OF Q\H."iS
         ...............       _.
                           _ ... __   .....   _------------_._----_._---------------------}\
         GRleXI \1'i\LL IU.'II.TY CORP.

                                                  Plainti If.                                      AFFIDA VIT FOR
                                                                                                   ,/liDGMENT Bl!
                                                                                                   CO'iFESSION

        A'JTO:\IO          \IO\'(.i . .IR . CIII(IS 1.11\ ami                                      (i'''.\'. C,I'.L.R. ~ 3218)
        QUONTIC            BANK.

                                                  Def.:ndal1ts.

        -----------------------------------------_._----------------------------;\
         Stale ol'New        '{ork        )                                                                            FILED &. RECORDED
                                          ) ss.:
         County or New' York              )                                                                                  DEC,8 Z014
                                                                                                                           COUNlY CLERK
         Antonio.        Wong. Jr.. being duly           S\\"()rtl.   deposes   and says:                                 QUEENS COUNlY
                    1.        That      I ("'0"onLJL")                am a defendant        in the instant    action    and my principal

         residence       is 35-44 28th Street. Apt. 4C. ;\storia.                New Y;lrk 11106 in the County or Queens. Statc




                              I hereb: confess jLld,~lllent herein and authorizes                    entry thereof against me. \Vong.

         Jr.. in the sum of liw million dollars ($5.000.000.00).

                    4.        This confession            ofjudgll1ent       is for a dtcbt justly due    10   the plaintiff arising out of

         the following       t"ets:

                              a.          The PlaintilT is the oINner or the real propel1y located at 3:;-44 28th Street.

         Astoria. 'Jew York III (16.

                               b.             On FebruaJ')        15. 2013. the Plaintill      commenced       the instant action against

         \Vong, .Ir., among others, seeking to reeon:-r damages                             for \Vong Jr.'s alleged       ::'raudand unjust

         enrichment        relating to a loan li'om Quontic Bunk securcd by the Real Property.
    Case 1:19-cv-03875 Document 2-10 Filed 07/03/19 Page 5 of 7 PageID #: 304
                        \   .




   \~JOS!':ir 3JU
  XYl3.JO YfIAUOO
. \'rgt}OO   e~~:JmJO




                                         .,
.•   Case 1:19-cv-03875 Document 2-10 Filed 07/03/19 Page 6 of 7 PageID #: 305




                               C.            Oil \i(l\'cmber           I U. 2U l-t.         the      PlaintilT         and \\'ung.                    Jr. cl1t~red intll        a


     sL'ukl1lt'nt   agrt"~T1(,111 (lh           ...' ".'\~r('eI11l'Jlt"). "hereby            the parties agrt'cd to ~,t'ttk tht' instant actioll.

                               d.            i'ur',uallt     10   the .'\grccmoIlL          \\ on,; . .II'. :.Igroc.' to the emr,                          "I' ajudgmcllt      ~

     I,mn ofth"       Pl"illtiffctlld            agaillst W"ng . .lr illihe allll"Lllii of I;\e million doll"rs (55.000.000.00).

               5.              rllis (un!C:::.sion          ofjudgml'l1t         i~110t II.-'l"till'    jlurpl.)Sc          nrs..:curing              the plaintirragainst

     a contingent        liabilit).

               6.              This Atlidavll               for .Judgment         by Confessiun              is nut made in connection                                   \\"jth an

     agreement       for the purchase                      of one thousand.           tilT hundred               doll31's ISI.50U.00I                             or less of an\'

     commodities              fur any        Lise   other than a commercial                        or business              lise     upon an:               plan of Jererred

     paYJ11L.:nts \,"hereby               the price en' cost i~payable               in             (2) or more
                                                                                                                       ~//
                                                                                          \\\-l)                            in:-;wUnlt.:'llb.

                                                                                                                            ././....                         /          //
                                                                                                                   !
                                                                                                                       , .. ti
                                                                                                                       /I    ~"   /"f'   .' .'.   I    _
                                                                                                                                                           I
                                                                                                                                                           •. !
                                                                                                                                                                       V
                                                                                                       _,         ~, ..-r(..L--.-L.-c-.:.-L4-/.t-----t-------.
                                                                                                   Name:    Anto\X<' Wong . .lr,'
     SlIorll to before me this                                                                                   .             I
     10thd"y 01" NOI cl11ber. 201-1                                /

                                                     I ,)
       /

  //'/i~/..!
            .~-

                    ,/
                         .      -   .. F
                                     ~/
                                               _'.
                                                    .,/
                                                                           .-.
 ,~_:                        :".}i~-u....:::.:='i.)au..--
     Notary PubYf



                                  CHRISTOPHER      _5      IAIIM
                               IIolary PullIIc • SIIlI 01 •••• _
                                       110. 028M233740
                                   QualWlod I. N••••• CCIO\lIllII •
                             My Comml•• lo. ElPlr.. I f,O I ,,5
Case 1:19-cv-03875 Document 2-10 Filed 07/03/19 Page 7 of 7 PageID #: 306




                                 •




                                     ,
                                     .
Case 1:19-cv-03875 Document 2-11 Filed 07/03/19 Page 1 of 18 PageID #: 307




                               EXHIBIT L
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 2 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 308 05/17/2017




                                               1 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 3 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 309 05/17/2017




                                               2 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 4 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 310 05/17/2017




                                               3 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 5 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 311 05/17/2017




                                               4 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 6 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 312 05/17/2017




                                               5 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 7 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 313 05/17/2017




                                               6 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 8 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 314 05/17/2017




                                               7 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                 INDEX NO. 706754/2017
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-11 Filed 07/03/19 Page 9 of 18 PageID NYSCEF:
                                                                          RECEIVED #: 315 05/17/2017




                                               8 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 10 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 316 05/17/2017




                                               9 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 11 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 317 05/17/2017




                                              10 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 12 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 318 05/17/2017




                                              11 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 13 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 319 05/17/2017




                                              12 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 14 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 320 05/17/2017




                                              13 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 15 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 321 05/17/2017




                                              14 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 16 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 322 05/17/2017




                                              15 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 17 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 323 05/17/2017




                                              16 of 17
FILED: QUEENS COUNTY CLERK 05/17/2017 03:39 PM                                INDEX NO. 706754/2017
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-11 Filed 07/03/19 Page 18 of 18 PageIDNYSCEF:
                                                                         RECEIVED  #: 324 05/17/2017




                                              17 of 17
Case 1:19-cv-03875 Document 2-12 Filed 07/03/19 Page 1 of 13 PageID #: 325




                               EXHIBIT M
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                        INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                          Document 2-12 Filed 07/03/19 Page 2 of 13 PageID NYSCEF:
                                                                                 RECEIVED #: 326 10/15/2018



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
          --------------------------------------------------------------X
          ZI KUO ZHANG, JUN HONG ZHANG,
          A & A EXPRESS INC., Z & Z EXPRESS INC.
          and FIVE STARS REALTY ESTATE INC.
                                                                                      Index No.:
                                            Plaintiffs,                               Date Filed:

                          - against -



          JAY LAU, LAU & ASSOCIATES P.C.,                                             SUMMONS
          FRANKLIN LAND SERVICES, INC.,
          and CORNERSTONE LAND ABSTRACT LLC,                                          Plaintiffs designate Queens
                                                                                      County as the place of trial
                                             Defendants.
          --------------------------------------------------------------X

          To the above-named Defendants:

                  YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
          a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the Plaintiffs’ attorney within twenty (20) days after the service of this summons,
          exclusive of the day of service (or within thirty [30] days after the service is complete if this
          summons is not personally delivered to you within the State of New York); and in case of your
          failure to appear or answer, judgment will be taken against you by default for the relief
          demanded in the complaint.

          Dated: October 15, 2018

                                                                       Xue & Associates, P.C.
                                                                       Attorneys for Plaintiffs


                                                              By:      /s/ Benjamin B. Xue__________
                                                                       Benjamin B. Xue, Esq.
                                                                       1 School Street, Suite 303A
                                                                       Glen Cove, NY 11542
                                                                       Tel.: (516) 595-8887
                                                                       Fax: (212) 219-2276




                                                             1 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                  INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                          Document 2-12 Filed 07/03/19 Page 3 of 13 PageID NYSCEF:
                                                                                 RECEIVED #: 327 10/15/2018



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
          --------------------------------------------------------------X
          ZI KUO ZHANG, JUN HONG ZHANG,
          A & A EXPRESS INC., Z & Z EXPRESS INC.                               Index No:
          and FIVE STARS REALTY ESTATE INC.                                    Date Filed:

                                            Plaintiffs,
                                                                               VERIFIED COMPLAINT
                          - against -

          JAY LAU, LAU & ASSOCIATES P.C.,
          FRANKLIN LAND SERVICES, INC.,
          and CORNERSTONE LAND ABSTRACT LLC,

                                             Defendants.
          --------------------------------------------------------------X


                          Plaintiffs ZI KUO ZHANG (“Z. Zhang”), JUN HONG ZHANG (“J. Zhang”), A

          & A EXPRESS INC. (“A & A Express”), Z & Z EXPRESS INC (“Z & Z Express”), and FIVE

          STARS REALTY ESTATE INC. (“Five Stars”) (Collectively “Plaintiffs”), by their

          undersigned attorneys, Xue & Associates, P.C., for their Complaint against Defendants JAY

          LAU, LAU & ASSOCIATES P.C. (“Lau & Associates”), FRANKLIN LAND SERVICES, INC.

          (“Franklin Inc.”), and CORNERSTONE LAND ABSTRACT LLC. (“Cornerstone LLC”)

          (Collectively “Defendants”), respectfully alleges as follows:



                                                   NATURE OF ACTION

              1. Plaintiffs bring this action against Defendants for (1) breach of fiduciary duty, (2) legal

                  malpractice and (3) unjust enrichment.

                                              JURISDICTION AND VENUE

              2. This Court has jurisdiction over the subject matter of this action and the parties.




                                                             2 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                               INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                     Document 2-12 Filed 07/03/19 Page 4 of 13 PageID NYSCEF:
                                                                            RECEIVED #: 328 10/15/2018



             3. The matter in controversy exceeds $100,000, exclusive of interest and costs, and the

                cause of action arose in the State of New York, County of Queens.



                                                     PARTIES

             4. Plaintiff Z. Zhang is an individual residing in New York County, New York.

             5. Plaintiff J. Zhang is an individual residing in Queens County, New York.

             6. Plaintiff A & A Express, a duly formed corporation in the State of New York, has its

                principle place of business located at 35-43 88th Street, 2nd Floor, Jackson Heights, NY

                11373.

             7. Plaintiff Z & Z Express, a duly formed corporation in the State of New York, has its

                principle place of business located at 35-43 88th Street, 2nd Floor, Jackson Heights, NY

                11373.

             8. Plaintiff Five Stars, a duly formed corporation in the State of New York, has its principle

                place of business located at 35-43 88th Street, 2nd Floor, Jackson Heights, NY 11373.

             9. Defendant Jay Lau is a New York attorney and, upon information and belief, managing

                attorney of the law firm Lau & Associates.

             10. Upon information and belief, Defendant Lau & Associates is a duly formed corporation

                in the State of New York, with its principal place of business located at 40 Cuttermill

                Road, Suite 504, Great Neck, New York 11021. In 2015, Defendants Lau and Lau &

                Associates operated out of an office in Flushing, Queens, New York.

             11. Upon information and belief, Defendant Franklin Inc. is a duly formed corporation in the

                State of New York, with its principal place of business located at 136-20 38th Ave. # 11J,

                Flushing New York, 11354.




                                                      3 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                 INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-12 Filed 07/03/19 Page 5 of 13 PageID NYSCEF:
                                                                             RECEIVED #: 329 10/15/2018



             12. Upon information and belief, Defendant Cornerstone is a duly formed corporation in the

                State of New York, with its principal place of business located at 248-52 Jericho

                Turnpike, Bellerose Village, New York 11001.



                                               RELEVANT FACTS

             13. Plaintiffs Z. Zhang and J. Zhang are sole owners of Five Stars Realty Estate Inc. (“Five

                Stars”), a corporation with a principle place of business at 35-43 88th Street, 2nd Floor,

                Jackson Heights, New York, 11373.

             14. Plaintiffs were solicited by an individual named Antonio Wong Jr. for an investment

                project, Wong Real Estate Fund I, LLC (“WRE I”).

             15. The purpose of WRE I was to purchase and develop the property located at 136-46 41st

                Avenue, Flushing, New York 11354 (the “41st Avenue property”).

             16. Plaintiffs Z. Zhang, J. Zhang and Five Stars entered into an agreement to invest in WRE

                I, with an initial contribution by Five Stars of five hundred thousand dollars ($500,000)

                on or about November 20, 2015, representing a 10% ownership interest in WRE I.

             17. In furtherance of the investment project, Plaintiffs J. Zhang, and Z. Zhang, as officers of

                A & A Express and Z & Z Express, caused A & A Express and Z & Z Express to wire

                and/or send a total of five hundred thousand dollars ($500,000.00) to Defendants Lau and

                Lau & Associates (“Lau Defendants”). Lau Defendants received the funds on or about

                November 24, 2015.

             18. Upon information and belief, Lau Defendants represented J. Zhang and Z Zhang in their

                individual capacity as well as represented Five Stars.

             19. Upon information and belief, Lau Defendants also represented WRE I.




                                                      4 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                 INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-12 Filed 07/03/19 Page 6 of 13 PageID NYSCEF:
                                                                             RECEIVED #: 330 10/15/2018



             20. In or around December 2015, Antonio Wong Jr. approached Plaintiff J. seeking to use the

                $500,000 he had in Lau Defendants’ trust account for the purchase of a property located

                at 40-36 77th Street, Elmhurst, New York 11373 (the “77th Street Property”). Plaintiffs J.

                Zhang agreed but wanted a security interest in the Hotel on the 77th Street Property to

                secure their investment.

             21. In or around December 2015, upon the request from Antonio Wong Jr., Plaintiff J. Zhang

                sent Defendant Jay Lau a text message which stated “Hi Jay this is Jun hong zhang please

                release the money we have in the escrow to close the property located at 40-36 77th street.

                Hotel will be additional collateral for 41st ave.”

             22. Upon information and belief, Lau Defendants acted solely upon this text message, and

                distributed Plaintiffs’ $500,000.

             23. Upon information and belief, Lau Defendants made no attempts to contact Plaintiffs after

                receiving the text message, before or after distributing the funds.

             24. Upon information and belief, Lau Defendants made no effort to properly secure the 77th

                Street Property as collateral for the Plaintiffs’ investment.

             25. Plaintiffs received no ownership interest in the 41st Avenue Property, or the 77th Street

                Property in connection with their contribution to WRE I.

             26. The title of the 77th Street Property currently rests with YSF Holdings, LLC (“YSF

                Holdings”). Lau Defendants appear as attorneys for YSF Holdings in the purchase of the

                property, and received payment for their representation of YSF Holdings on or around

                December 21, 2015, showing a conflict of interest.

             27. In or around September 2018, Plaintiffs Z. Zhang and J. Zhang approached the majority

                shareholder of YSF holdings. The majority shareholder of YSF holdings stated they




                                                       5 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                 INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-12 Filed 07/03/19 Page 7 of 13 PageID NYSCEF:
                                                                             RECEIVED #: 331 10/15/2018



                never received the $500,000 from the Lau Defendants’ trust account that belongs to

                Plaintiffs in connection with the purchase of the 77th street property.

             28. Upon information and belief on or about December 21, 2015, without any notice or

                authorization of Plaintiffs, Lau Defendants wrote a check payable to Cornerstone LLC in

                an amount of $61,634.64, for reasons currently unclear to Plaintiffs.

             29. Upon information and belief on or about December 21, 2015, without any notice or

                authorization of Plaintiffs, Lau Defendants transferred $930,621.49 to Franklin Inc., for

                reasons currently unclear to Plaintiffs.

             30. Upon information and belief, WRE I was set up by Antonio Wong Jr. as one of many

                schemes to defraud investors. Antonio Wong Jr. has defrauded investors out of tens of

                millions of dollars, and has since disappeared with the money.



                                          FIRST CAUSE OF ACTION
                               (Breach of Fiduciary Duty against Lau Defendants)

             31. Plaintiffs repeat and reiterate each and every allegation contained in Paragraphs 1 through

                30 with the same force and effect as if fully set forth herein.

             32. Defendant Jay Lau was a fiduciary to Plaintiffs Z. Zhang, J. Zhang, and Five Stars, by

                virtue of being their attorney.

             33. As an attorney and fiduciary, Defendant Jay Lau must be charged with a high degree of

                loyalty and duty of care to his clients.

             34. Lau Defendants failed to take any steps to secure the hotel located at the 77th Street

                Property as collateral for Plaintiff’s $500,000 investment, a direct request from Plaintiff

                J. Zhang.




                                                       6 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                 INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-12 Filed 07/03/19 Page 8 of 13 PageID NYSCEF:
                                                                             RECEIVED #: 332 10/15/2018



             35. Lau Defendants had a conflict of interest due to their simultaneous representation of

                Plaintiffs, Five Stars and WRE I.

             36. Lau Defendants also had a conflict of interest due to their simultaneous representation of

                Plaintiffs, Five Stars and YSF Holdings.

             37. Lau Defendants failed to properly scrutinize any transactions involving Plaintiffs when

                WRE I’s interests were also involved. This violated Lau Defendants duty of loyalty and

                duty of care to Plaintiffs.

             38. Lau Defendants also represented YSF Holdings in purchasing the 77th Street Property.

                After the completion of the transaction, only YSF Holdings had an interest in the

                property. Plaintiffs gained no property interest in the 77th Street Property in connection

                with any of the funds Lau Defendants transferred. Lau Defendants prioritized the

                interests of YSF Holdings over the interests of Plaintiffs in this transaction, and thus

                violated their duty of loyalty and duty of care to Plaintiffs.

             39. As a result of Lau Defendants’ conduct, Plaintiffs have lost their funds totaling five

                hundred thousand dollars ($500,000.00).

                                        SECOND CAUSE OF ACTION
                                   (Legal Malpractice against Lau Defendants)

             40. Plaintiffs reallege and incorporate by reference each and every allegation set forth above,

                as though fully set forth herein.

             41. Lau Defendants are the attorney(s) for Plaintiffs Z. Zhang, J. Zhang, and Five Stars in

                connection with the WRE I agreement and YSF Holdings’ purchase of the 77th Street

                Property.

             42. Lau Defendants failed to exercise the care, skill, and diligence commonly possessed and

                exercised by members of the legal profession.




                                                       7 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                 INDEX NO. 715727/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-12 Filed 07/03/19 Page 9 of 13 PageID NYSCEF:
                                                                             RECEIVED #: 333 10/15/2018



             43. Lau Defendants had a duty of care to protect their clients’ interests and to safeguard their

                funds.

             44. Lau Defendants negligently, improperly, and unskillfully represented Plaintiffs J. Zhang,

                Z. Zhang and Five Stars.

             45. Lau Defendants negligently, improperly and unskillfully handled Plaintiff J. Zhang, Z.

                Zhang, and Five Stars’ funds in their trust account.

             46. Lau Defendants failed to do their due diligence before transferring funds. Despite

                Plaintiffs’ funds being transferred by Lau Defendants, no ownership interest of the 77th

                Street Property, or the 41st Avenue property was obtained in connection with those funds.

             47. Despite Plaintiffs’ funds being transferred by Lau Defendants, Plaintiffs received no

                security interest in the hotel located on the 77th Street Property,

             48. The actions of Lau Defendants were and are improper, grossly negligent, and constitute

                malpractice.

             49. As proximate cause of Lau Defendants’ conduct, Plaintiffs have incurred actual damages

                of $500,000, and have also incurred unnecessary and substantial attorney’s fees in an

                amount to be determined at trial.

             50. But for Lau Defendants’ negligence, Plaintiffs would not have incurred these damages.

                                           THIRD CAUSE OF ACTION

                            (Unjust Enrichment against Franklin and Cornerstone)

             51. Plaintiffs reallege and incorporate by reference each and every allegation set forth above,

                as though fully set forth herein.

             52. On information and belief on or about December 21, 2015, Lau Defendants wrote a check

                payable to Defendant Cornerstone LLC in an amount of $61,634.64.




                                                       8 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                   INDEX NO. 715727/2018
NYSCEF DOC. Case
            NO. 11:19-cv-03875      Document 2-12 Filed 07/03/19 Page 10 of 13 PageIDNYSCEF:
                                                                            RECEIVED  #: 334 10/15/2018



             53. On information and belief on or about December 21, 2015, Lau Defendants transferred to

                 Franklin Inc. $930,621.49.

             54. Plaintiffs believe the money paid to Defendants Cornerstone LLC and Franklin Inc. by

                 Defendant Jay Lau was comprised of money rightfully belonging to Plaintiffs.

             55. Upon information and belief, Defendants Franklin Inc. and Cornerstone LLC benefited at

                 the expense of Plaintiffs by receiving money transferred to them by Defendant Jay Lau.

                 Equity and good conscience require restitution.

             56. Defendants’ actions, as described above, has caused, and continues to cause, substantial

                 injury to Plaintiffs, for which Plaintiffs seek restitution in the amount of $500,000, the

                 cost of the action with Plaintiffs’ reasonable attorney’s fees, and such other additional

                 relief as the Court may find just according to the circumstances of the case.



                 WHEREFORE, the Plaintiffs respectfully requests that the Court enter judgment against

          Defendants:

                 (1) For the first cause of action, granting judgment in favor of Plaintiffs and against Lau

          Defendants, awarding Plaintiffs compensatory damages in the amount of $500,000, along with

          pre-judgment interest from December 21, 2015;

                 (2) For the second cause of action, granting judgment in favor of Plaintiffs and against

          Lau Defendants, awarding Plaintiffs compensatory damages in the amount of $500,000, together

          with pre-judgment interest from December 21, 2015;

                 (3) For the third cause of action, granting judgment in favor of Plaintiff and against

          Defendants Franklin Inc. and Cornerstone LLC in the amount of $500,000, together with pre-

          judgment interest from December 21, 2015;




                                                       9 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                                 INDEX NO. 715727/2018
NYSCEF DOC. Case
            NO. 11:19-cv-03875     Document 2-12 Filed 07/03/19 Page 11 of 13 PageIDNYSCEF:
                                                                           RECEIVED  #: 335 10/15/2018



                (4) Granting Plaintiffs cost, expenses, and reasonable legal fees, and

                (5) Granting such other and further relief as the Court may be just and proper.


          Dated: October 15, 2018


                                                                     Xue & Associates, P.C.
                                                                     Attorneys for Plaintiff

                                                              By:    /s/ Benjamin B. Xue
                                                                     Benjamin B. Xue, Esq.
                                                                     1 School Street, Suite 303A
                                                                     Glen Cove, NY 11542
                                                                     Tel.: (212) 219-2275




                                                     10 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                 INDEX NO. 715727/2018
NYSCEF DOC. Case
             NO. 11:19-cv-03875   Document 2-12 Filed 07/03/19 Page 12 of RECEIVED
                                                                          13 PageIDNYSCEF:
                                                                                    #: 336 10/15/2018




                                               11 of 12
FILED: QUEENS COUNTY CLERK 10/15/2018 07:14 PM                                INDEX NO. 715727/2018
NYSCEF DOC. Case
            NO. 11:19-cv-03875   Document 2-12 Filed 07/03/19 Page 13 of RECEIVED
                                                                         13 PageIDNYSCEF:
                                                                                   #: 337 10/15/2018




                                              12 of 12
Case 1:19-cv-03875 Document 2-13 Filed 07/03/19 Page 1 of 12 PageID #: 338




                               EXHIBIT N
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                        INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                          Document 2-13 Filed 07/03/19 Page 2 of 12 PageID NYSCEF:
                                                                                 RECEIVED #: 339 10/15/2018



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
          --------------------------------------------------------------X
          SHAN YUN LIN and SHIN LUNG ZHENG
                                                                                      Index No.:
                                            Plaintiffs,                               Date Filed:

                          - against -



          JAY LAU, LAU & ASSOCIATES P.C.,                                             SUMMONS
          FRANKLIN LAND SERVICES, INC.,
          and CORNERSTONE LAND ABSTRACT LLC,                                          Plaintiffs designate Queens
                                                                                      County as the place of trial
                                             Defendants.
          --------------------------------------------------------------X

          To the above-named Defendants:

                  YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
          a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the Plaintiffs’ attorney within twenty (20) days after the service of this summons,
          exclusive of the day of service (or within thirty [30] days after the service is complete if this
          summons is not personally delivered to you within the State of New York); and in case of your
          failure to appear or answer, judgment will be taken against you by default for the relief
          demanded in the complaint.

          Dated: October 5, 2018

                                                                       Xue & Associates, P.C.
                                                                       Attorneys for Plaintiffs


                                                              By:      /s/ Benjamin B. Xue__________
                                                                       Benjamin B. Xue, Esq.
                                                                       1 School Street, Suite 303A
                                                                       Glen Cove, NY 11542
                                                                       Tel.: (516) 595-8887
                                                                       Fax: (212) 219-2276




                                                             1 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                  INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                          Document 2-13 Filed 07/03/19 Page 3 of 12 PageID NYSCEF:
                                                                                 RECEIVED #: 340 10/15/2018



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF QUEENS
          --------------------------------------------------------------X
          SHAN YUN LIN and SHIN LUNG ZHENG                                     Index No.:
                                                                               Date Filed:
                                            Plaintiffs,
                                                                               VERIFIED COMPLAINT
                          - against -

          JAY LAU, LAU & ASSOCIATES P.C.,
          FRANKLIN LAND SERVICES, INC., and
          CORNERSTONE LAND ABSTRACT LLC,

                                             Defendants.
          --------------------------------------------------------------X


                          Plaintiffs SHAN YUN LIN (“Lin”) and SHIN LUNG ZHENG (“Zheng”)

          (Collectively “Plaintiffs”), by their undersigned attorneys, Xue & Associates, P.C., for their

          Complaint against Defendants JAY LAU, LAU & ASSOCIATES P.C. (“Lau & Associates”),

          FRANKLIN LAND SERVICES, INC. (“Franklin Inc.”), and CORNERSTONE LAND

          ABSTRACT LLC (“Cornerstone LLC”) (collectively “Defendants”), respectfully alleges as

          follows:



                                                   NATURE OF ACTION

              1. Plaintiffs bring this action against Defendants for (1) breach of fiduciary duty, (2) legal

                  malpractice, and (3) unjust enrichment.

                                              JURISDICTION AND VENUE

              2. This Court has jurisdiction over the subject matter of this action and the parties.

              3. The matter in controversy exceeds $100,000, exclusive of interest and costs, and the

                  cause of action arose in the State of New York, County of Queens.




                                                             2 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                 INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                     Document 2-13 Filed 07/03/19 Page 4 of 12 PageID NYSCEF:
                                                                            RECEIVED #: 341 10/15/2018



                                                     PARTIES

             4. Plaintiff Lin is an individual residing in Dallas County, Texas.

             5. Plaintiff Zheng Residing in Middlesex County, New Jersey.

             6. Defendant Jay Lau is a New York attorney and, upon information and belief, managing

                attorney of the law firm Lau & Associates.

             7. Upon information and belief, Defendant Lau & Associates is a duly formed corporation

                in the State of New York, with its principal place of business located at 40 Cuttermill

                Road, STE 504, Great Neck, New York 11021. In 2015, Defendants Lau and Lau &

                Associates operated out of an office in Flushing, Queens, New York.

             8. Upon information and belief, Defendant Franklin Inc. is a duly formed corporation in the

                State of New York, with its principal place of business located at 136-20 38th Ave. # 11J,

                Flushing New York, 11354.

             9. Upon information and belief, Defendant Cornerstone LLC is a duly formed corporation

                in the State of New York, with its principal place of business located at 248-52 Jericho

                Turnpike, Bellerose Village, New York 11001.

                                               RELEVANT FACTS

             10. Plaintiffs were solicited by an individual named Antonio Wong Jr. for an investment

                project, Wong Real Estate Fund I, LLC (“WRE I”).

             11. The purpose of WRE I was to purchase and develop the property located at 136-46 41st

                Avenue, Flushing, New York 11354.

             12. Plaintiffs entered into an agreement to invest in WRE I, with an initial contribution of

                $250,000 each on or about November 20, 2015, representing a 5% ownership interest in

                WRE I each.




                                                      3 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                   INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-13 Filed 07/03/19 Page 5 of 12 PageID NYSCEF:
                                                                             RECEIVED #: 342 10/15/2018



             13. In furtherance of the investment project, Plaintiffs each wired and/or sent two hundred

                and fifty thousand dollars ($250,000.00) to Defendants Lau and Lau & Associates (“Lau

                Defendants”), which they received on or about November 25, 2015.

             14. The total amount wired and/or sent to Lau Defendants was five hundred thousand dollars

                ($500,000.00).

             15. Upon information and belief, Lau Defendants represented Plaintiffs in their individual

                capacity.

             16. Upon information and belief, Lau Defendants also represented WRE I.

             17. Upon information and belief, Lau Defendants received a fraudulent message from an

                unknown party claiming to be Plaintiff Shin Lung Zheng stating “Jay, I am shin lung

                zheng, I spoke to the other shareholders, I am in China now, please release the money we

                have in escrow to close the property located at 40-36 77th street.”

             18. Plaintiff Shin Lung Zheng did not send the fraudulent message.

             19. Upon information and belief, Lau Defendants acted upon this fraudulent text message,

                and distributed each of the Plaintiff’s $250,000 without verifying the authenticity of this

                text message or reaching out to Plaintiffs through phone calls or other known means. As a

                result, the funds were transferred without authorization from, or notice to Plaintiffs.

             20. Despite the transfer of Plaintiff’s funds, neither WRE I nor Plaintiffs are the title holders

                of 136-46 41st Ave, Flushing, New York 11354 or 40-36 77th Street, Elmhurst, New York

                11373.

             21. The title of 40-36 77th Street, Elmhurst, New York 11373, currently rests with YSF

                Holdings, LLC (“YSF Holdings”). Lau Defendants appear as attorneys for YSF Holdings




                                                       4 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-13 Filed 07/03/19 Page 6 of 12 PageID NYSCEF:
                                                                             RECEIVED #: 343 10/15/2018



                in the purchase of the property, and received payment for their representation from YSF

                Holdings on or around December 21, 2015, showing a conflict of interest.

             22. Upon information and belief on or about December 21, 2015, without any notice or

                authorization of Plaintiffs, Lau Defendants wrote a check payable to Cornerstone LLC in

                an amount of $61,634.64, for reasons currently unclear to Plaintiffs.

             23. Upon information and belief on or about December 21, 2015, without any notice or

                authorization of Plaintiffs, Lau Defendants transferred $930,621.49 to Franklin Inc., for

                reasons currently unclear to Plaintiffs.

             24. Upon information and belief, WRE I was set up by Antonio Wong Jr. as one of many

                schemes to defraud investors. Antonio Wong Jr. has defrauded investors out of tens of

                millions of dollars, and has since disappeared with the money.

                                         FIRST CAUSE OF ACTION
                              (Breach of Fiduciary Duty against Lau Defendants)

             25. Plaintiffs repeat and reiterate each and every allegation contained in Paragraphs 1 through

                24 with the same force and effect as if fully set forth herein.

             26. Defendant Jay Lau was a fiduciary to Plaintiffs by virtue of being their attorney.

             27. As an attorney and fiduciary, Defendant Jay Lau must be charged with a high degree of

                loyalty and duty of care to his clients.

             28. Lau Defendants had a conflict of interest due to their simultaneous representation of both

                WRE I and Plaintiffs.

             29. Lau Defendants failed to properly scrutinize any transactions involving Plaintiffs when

                WRE I’s interests were also involved. This violated Lau Defendants duty of loyalty and

                duty of care to Plaintiffs.




                                                       5 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                 INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-13 Filed 07/03/19 Page 7 of 12 PageID NYSCEF:
                                                                             RECEIVED #: 344 10/15/2018



             30. Lau Defendants also represented YSF Holdings in purchasing the property located at 40-

                36 77th Street, Elmhurst, New York 11373. After the completion of the transaction, only

                YSF Holdings had an interest in the property; Plaintiffs hold no interest in YSF Holdings

                and currently hold no interest in the property. Lau Defendants prioritized the interests of

                YSF Holdings over the interests of Plaintiffs in this transaction, and thus violated their

                duty of loyalty and duty of care to Plaintiffs.

             31. As a result of Lau Defendants’ conduct, Plaintiffs have each lost their funds of $250,000,

                totaling a loss of $500,000.

                                        SECOND CAUSE OF ACTION
                                   (Legal Malpractice against Lau Defendants)

             32. Plaintiffs reallege and incorporate by reference each and every allegation set forth above,

                as though fully set forth herein.

             33. Lau Defendants are the attorney(s) for Plaintiffs in connection with the WRE I

                agreement.

             34. Lau Defendants failed to exercise the care, skill, and diligence commonly possessed and

                exercised by members of the legal profession.

             35. Lau Defendants had a duty of care to protect their clients’ interests and to safeguard their

                funds.

             36. Lau Defendants negligently, improperly, and unskillfully represented Plaintiffs.

             37. Lau Defendants negligently, improperly, and unskillfully handled Plaintiffs funds in their

                trust account.

             38. Lau Defendants released the entirety of Plaintiff’s money from its escrow account based

                upon the directions of a fraudulent text message sent by an unknown party impersonating

                Plaintiff Shin Lung Zheng.




                                                       6 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-13 Filed 07/03/19 Page 8 of 12 PageID NYSCEF:
                                                                             RECEIVED #: 345 10/15/2018



             39. Lau Defendants failed to take any actions to verify the legitimacy of the text message,

                such as telephoning Plaintiffs or contacting them through other means before and after

                releasing the funds in their trust account.

             40. Accordingly, Lau Defendants distributed these funds without authorization from, or

                notice to the Plaintiffs.

             41. Lau Defendants failed to do their due diligence before transferring funds. Despite

                Plaintiffs’ funds being transferred by Lau Defendants, Plaintiffs currently hold no interest

                in the property located at 40-36 77th Street, Elmhurst, New York 11373 or the property

                located at 136-46 41st Avenue, Flushing, New York 11354.

             42. The actions of Lau Defendants were and are improper, grossly negligent, and constitute

                malpractice.

             43. As a proximate cause of Lau Defendants’ conduct, Plaintiffs have incurred actual

                damages of $250,000 each, totaling damages of $500,000, and have also incurred

                unnecessary and substantial attorney’s fees in an amount to be determined at trial.

             44. But for Lau Defendants’ negligence, Plaintiffs would not have incurred these damages.

                                            THIRD CAUSE OF ACTION

                            (Unjust Enrichment against Franklin and Cornerstone)

             45. Plaintiffs reallege and incorporate by reference each and every allegation set forth above,

                as though fully set forth herein.

             46. On information and belief on or about December 21, 2015, Lau Defendants wrote a check

                payable to Defendant Cornerstone LLC in an amount of $61,634.64.

             47. On information and belief on or about December 21, 2015, Lau Defendants transferred to

                Franklin Inc. $930,621.49.




                                                      7 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                                   INDEX NO. 715728/2018
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                      Document 2-13 Filed 07/03/19 Page 9 of 12 PageID NYSCEF:
                                                                             RECEIVED #: 346 10/15/2018



             48. Plaintiffs believe the money paid to Defendants Cornerstone LLC and Franklin Inc. by

                 Defendant Jay Lau was comprised of money rightfully belonging to Plaintiffs.

             49. Upon information and belief, Defendants Franklin Inc. and Cornerstone LLC benefited at

                 the expense of Plaintiffs by receiving money transferred to them by Defendant Jay Lau.

                 Equity and good conscience require restitution.

             50. Defendants’ actions, as described above, has caused, and continues to cause, substantial

                 injury to Plaintiffs, for which Plaintiffs seek restitution in the amount of $500,000, the

                 cost of the action with Plaintiffs’ reasonable attorney’s fees, and such other additional

                 relief as the Court may find just according to the circumstances of the case.



                 WHEREFORE, the Plaintiffs respectfully requests that the Court enter judgment against

          Defendants:

                 (1) For the first cause of action, granting judgment in favor of Plaintiffs and against Lau

          Defendants, awarding Plaintiffs compensatory damages in the amount of $500,000, along with

          pre-judgment interest from December 21, 2015;

                 (2) For the second cause of action, granting judgment in favor of Plaintiffs and against

          Lau Defendants, awarding Plaintiffs compensatory damages in the amount of $500,000, together

          with pre-judgment interest from December 21, 2015;

                 (3) For the third cause of action, granting judgment in favor of Plaintiff and against

          Defendants Franklin Inc. and Cornerstone LLC in the amount of $500,000, together with pre-

          judgment interest from December 21, 2015;

                 (4) Granting Plaintiffs cost, expenses, and reasonable legal fees, and

                 (5) Granting such other and further relief as the Court may be just and proper.




                                                       8 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                         INDEX NO. 715728/2018
NYSCEF DOC. Case
            NO. 11:19-cv-03875     Document 2-13 Filed 07/03/19 Page 10 of 12 PageIDNYSCEF:
                                                                           RECEIVED  #: 347 10/15/2018



          Dated: October 5, 2018


                                                             Xue & Associates, P.C.
                                                             Attorneys for Plaintiff

                                                       By:   /s/ Benjamin B. Xue
                                                             Benjamin B. Xue, Esq.
                                                             1 School Street, Suite 303A
                                                             Glen Cove, NY 11542
                                                             Tel.: (212) 219-2275




                                                 9 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                 INDEX NO. 715728/2018
NYSCEF DOC. Case
             NO. 11:19-cv-03875   Document 2-13 Filed 07/03/19 Page 11 of RECEIVED
                                                                          12 PageIDNYSCEF:
                                                                                    #: 348 10/15/2018




                                               10 of 11
FILED: QUEENS COUNTY CLERK 10/15/2018 07:01 PM                                 INDEX NO. 715728/2018
NYSCEF DOC. Case
             NO. 11:19-cv-03875   Document 2-13 Filed 07/03/19 Page 12 of RECEIVED
                                                                          12 PageIDNYSCEF:
                                                                                    #: 349 10/15/2018




                                               11 of 11
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 1 of 15 PageID #: 350




                               EXHIBIT O
FILED: QUEENS COUNTY CLERK 07/22/2016 04:48 PM                                 INDEX NO. 708617/2016
            Case1 1:19-cv-03875
NYSCEF DOC. NO.                   Document 2-14 Filed 07/03/19 Page 2 of 15 PageID NYSCEF:
                                                                          RECEIVED #: 351 07/22/2016




                                               1 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 3 of 15 PageID #: 352




                                 2 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 4 of 15 PageID #: 353




                                 3 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 5 of 15 PageID #: 354




                                 4 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 6 of 15 PageID #: 355




                                 5 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 7 of 15 PageID #: 356




                                 6 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 8 of 15 PageID #: 357




                                 7 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 9 of 15 PageID #: 358




                                 8 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 10 of 15 PageID #: 359




                                  9 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 11 of 15 PageID #: 360




                                 10 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 12 of 15 PageID #: 361




                                 11 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 13 of 15 PageID #: 362




                                 12 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 14 of 15 PageID #: 363




                                 13 of 14
Case 1:19-cv-03875 Document 2-14 Filed 07/03/19 Page 15 of 15 PageID #: 364




                                 14 of 14
Case 1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 1 of 8 PageID #: 365




                              EXHIBIT P
FILED: QUEENS COUNTY CLERK 01/06/2017 03:39 PM                                INDEX NO. 700232/2017
             Case
NYSCEF DOC. NO. 1   1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 2 of 8 PageID #:
                                                                         RECEIVED    366 01/06/2017
                                                                                  NYSCEF:




                                               1 of 7
Case 1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 3 of 8 PageID #: 367




                                 2 of 7
Case 1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 4 of 8 PageID #: 368




                                 3 of 7
Case 1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 5 of 8 PageID #: 369




                                 4 of 7
Case 1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 6 of 8 PageID #: 370




                                 5 of 7
Case 1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 7 of 8 PageID #: 371




                                 6 of 7
Case 1:19-cv-03875 Document 2-15 Filed 07/03/19 Page 8 of 8 PageID #: 372




                                 7 of 7
Case 1:19-cv-03875 Document 2-16 Filed 07/03/19 Page 1 of 3 PageID #: 373




                              EXHIBIT Q
Case 1:19-cv-03875 Document 2-16 Filed 07/03/19 Page 2 of 3 PageID #: 374
Case 1:19-cv-03875 Document 2-16 Filed 07/03/19 Page 3 of 3 PageID #: 375
